

















AMENDED AND RESTATED LEASE AGREEMENT
    


LANDLORD:
BG SCENIC POINT OFFICE 1, L.C.



TENANT:    HEALTHEQUITY, INC.








--------------------------------------------------------------------------------




LEASE SUMMARY




1.
“Landlord”: BG SCENIC POINT OFFICE 1, L.C., a Utah limited liability company



2.
“Tenant”: HEALTHEQUITY, INC., a Delaware corporation



3.
“Rentable Square Feet of Leased Premises”: Approximately 81,326 rentable square
feet.



4.
“Leased Premises”: The first (1st), third (3rd) and fourth (4th) floors of a
building containing approximately 109,244 rentable square feet.



5.
“Parking”: Six (6) non-exclusive stalls per 1,000 rentable square feet of the
Leased Premises, subject to the construction of certain stalls as provided in
Section 1.2(a) and modification as provided in Section 20.3 of the Lease.



6.
“Term”: 129 full calendar months plus the partial calendar month in which the
Commencement Date occurs if the Commencement Date is a day other than the first
day of the calendar month, as such term may be extended as provided in this
Lease.



7.
“Commencement Date”: See Section 2.2.



8.
“Tenant Improvement Allowance”: Twelve dollars ($12.00) per useable square foot
of the Leased Premises.



9.
“Basic Annual Rent”: Initially, $19.65 per rentable square foot of the Leased
Premises, subject to annual increases as provided in this Lease.



10.
“Escalations”: Two and one-half percent (2.5%) per year.



11.
“Estimated Costs”: See Section 4.1.



12.
“Tenant’s Proportionate Share”: See Section 4.1.



13.
“Landlord’s address for notice”:



BG Scenic Point Office 1, L.C.
101 South 200 East, Suite 200
Salt Lake City, UT 84111
Attention: President


or at such other place as Landlord may hereafter designate in writing.


14.
“Tenant’s address for notice (if other than the Leased Premises)”:


i

--------------------------------------------------------------------------------






HealthEquity
15 West Scenic Pointe Drive
Suite 100
Draper, UT 84020
Attn: Controller


With a required copies to:


Lora Munson
Cresa
136 South Main Street
Suite 500
Salt Lake City, UT 84101


Dorsey & Whitney
136 South Main Street, Suite 1000
Salt Lake City, Utah 84101
Attn: Mark B. Durrant


15.
“Broker(s)”:    Tenant’s Broker: Cresa of Salt Lake City



Landlord’s Broker: None


16.
“Usable Square Feet”: Approximately 71,700 Usable Square Feet.








ii

--------------------------------------------------------------------------------




AMENDED AND RESTATED LEASE AGREEMENT


THIS AMENDED AND RESTATED LEASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Lease”) is made and entered into as
of this 15th day of May, 2015, by and between BG SCENIC POINT OFFICE 1, L.C., a
Utah limited liability company (the “Landlord”), and HEALTHEQUITY, INC., a
Delaware corporation (the “Tenant”).


RECITALS


WHEREAS, Tenant and TP Building I, LLC, a Utah limited liability company (the
“Existing Landlord”) entered into that certain Office Lease Agreement dated
November 17, 2006, as amended by that certain First Amendment to Office Lease
Agreement, dated October 18, 2007, as further amended by that certain Second
Amendment to Office Lease Agreement, dated March 2012, as further amended by
that certain Third Amendment to Office Lease Agreement, dated August 22, 2012,
as further amended by that certain Fourth Amendment to Office Lease Agreement,
dated June 27, 2013, as further amended by that certain Fifth Amendment to
Office Agreement, dated November 15, 2013, as further amended by that certain
Sixth Amendment to Office Lease Agreement, dated March 19, 2014, and as further
amended by that certain Seventh Amendment to Office Lease Agreement, dated
October 8, 2014 (collectively, the “Existing Lease”);


WHEREAS, Landlord has entered into a contract to purchase the real property
which relates to the Existing Lease and in connection therewith, effective as of
the date of the purchase of such real property, Landlord and Tenant desire to
amend and restate the Existing Lease in its entirety upon the terms set forth
herein.


WHEREAS, Tenant and an affiliate of Landlord are entering into that certain
Lease Agreement, dated on or around the date hereof (the “Adjacent Lease”),
pursuant to which Tenant will be leasing certain space from Landlord’s
affiliate.


In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant agree that, upon the purchase of real property which the
Existing Lease relates to, the Existing Lease is hereby amended and restated in
its entirety as follows:


I.    LEASED PREMISES


1.1    Description of Leased Premises. Landlord does hereby demise, lease and
let unto Tenant, and Tenant does hereby take and receive from Landlord the
following:


(a)    The floor area containing approximately 81,326 rentable square feet (the
“Leased Premises”) in an office building containing approximately

1

--------------------------------------------------------------------------------




109,244 rentable square feet (the “Building”), located in Draper, Utah, on the
real property more particularly described on Exhibit “A” attached hereto and by
this reference incorporated herein (the “Property”). The Leased Premises is
depicted on the floor plan shown on Exhibit “B” which is attached hereto and by
this reference incorporated herein.


(b)    A non‑exclusive right during the term of this Lease to use the Common
Areas (as defined in Section 20.1 below);


(c)    A non-exclusive right during the term of this Lease to use such
rights‑of‑way, easements and similar rights with respect to the Building and
Property as may be reasonably necessary for access to and egress from the Leased
Premises; and


(d)    A non‑exclusive right during the term of this Lease to use those areas
designated and suitable for vehicular parking as set forth in Section 20.3
below.


1.2    Landlord and Tenant’s Construction Obligations.


(a)    Tenant is currently in possession of the Leased Premises and accepts the
Leased Premises in its “as-is,” “where-is” and “with all faults” condition.
Except for providing the Tenant Improvement Allowance and construction
obligations of Landlord pursuant to Section 1.2 (b), Landlord shall have no
obligation to construct or pay for any improvements in the Leased Premises.
Landlord agrees to provide Tenant with the Tenant Improvement Allowance in
accordance with Exhibit “C.”


(b)    As of the date hereof, the Property does not contain parking which
permits Tenant to have a parking ratio of six (6) stalls per 1,000 rentable
square feet in the Leased Premises. On or before October 1, 2015, Landlord
shall, at Landlord’s sole cost and expense, construct 161 additional parking
stalls on the Property (the “Additional Parking”). Landlord may provide up to
ten percent (10%) of the aggregate amount of stalls on the property as compact
parking (8.5’ wide by 16’ long).


(c)    Changes to Building. Landlord hereby reserves the right at any time and
from time to time to make changes or alterations to the Building or to the
Property provided such changes or alterations do not materially interfere with
Tenant’s ability to conduct business or materially adversely affect Tenant’s
rights hereunder. Tenant shall not, in such event, claim or be allowed any
damages for injury, eviction (constructive or actual) or inconvenience
occasioned thereby and shall not be entitled to terminate this Lease or receive
an abatement of any amounts payable under this Lease, provided, however, that in
the event such changes or alterations materially adversely interfere with
Tenant’s access to or use of the Leased Premises for a period of at least three
(3) consecutive business days, Basic Annual Rent shall be thereafter be abated
during the

2

--------------------------------------------------------------------------------




period of such interference. In connection with any of the foregoing activities
of Landlord, Landlord shall use reasonable efforts while conducting such
activities to minimize any interference with Tenant’s use of the Leased
Premises.


1.4    Intentionally Deleted.


1.5    Right of First Refusal.
    
(a)    Proposal to Lease. Subject to the rights of existing tenants in the
Building, if Landlord receives a bona fide offer to lease any space in the
Building (the “ROFR Space”) during the term of this Lease as extended, or
negotiates a bona fide lease of ROFR Space (other than a Lease for which Tenant
has not elected to exercise Tenant’s Right of First Refusal to Lease) during the
term of this Lease as extended with a third party, and so long as (i) no default
exists under this Lease, and (ii) this Lease is in full force and effect,
Landlord shall provide a copy of such written offer or lease to Tenant (the
“Written Notice of Lease”).


(b)    Exercise of Right of First Refusal to Lease. Tenant shall have the right
(the “Tenant’s Right of First Refusal to Lease”) for a period of ten (10)
business days from and after Tenant’s receipt of the Written Notice of Lease to
elect to lease the entire ROFR Space on the terms set forth in the Written
Notice of Lease; provided, however, at Tenant’s election, during the first five
(5) years of the term of this Lease following the Commencement Date, the term of
the lease for the ROFR Space may be adjusted to be co-terminus with the
remaining term of this Lease, provided, further, if Tenant elects to have term
of the lease for the ROFR Space to be co-terminus with the remaining term of
this Lease, all concessions and tenant improvement allowances set forth in the
Written Notice of Lease shall be proportionately adjusted based on number of
months Tenant is leasing the ROFR Space compared to the number of months the
ROFR Space was offered for its initial term pursuant to the Written Notice of
Lease. If Tenant exercises Tenant’s Right of First Refusal to Lease, Landlord
and Tenant shall, within fifteen (15) business days after Tenant exercises
Tenant’s Right of First Refusal to Lease, enter into an amendment to this Lease,
incorporating the terms set forth in the Written Notice of Lease with respect to
the ROFR Space (and such other terms as are acceptable to Landlord and Tenant),
while maintaining the original terms of the Lease with respect to the Leased
Premises. Failure of Tenant to so elect to exercise Tenant’s Right of First
Refusal to Lease within such ten (10) business day period by giving such written
notice to Landlord shall be deemed to be an election by Tenant to not exercise
Tenant’s Right of First Refusal to Lease. Tenant’s ROFR shall continue during
the term of the Lease. Tenant’s Right of First Refusal to Lease shall not apply
to any extension options or expansion options which are specified in a Written
Notice of Lease. Tenant’s Right of First Refusal shall continue throughout the
Lease Term, as may be extended.


(c)    Failure to Exercise Tenant’s Right of First Refusal to Lease. In the
event Tenant fails to, or is deemed to have failed to, exercise Tenant’s Right
of First Refusal, Landlord shall be free thereafter to lease the ROFR Space,
within six (6) months after Tenant’s receipt of the Written Notice of Lease,
provided, however, that if Landlord does

3

--------------------------------------------------------------------------------




not lease such space within six (6) months of Tenant’s receipt of the Written
Notice of Lease, or if Landlord proposes to lease the ROFR Space on terms
materially different than those contained in the Written Notice of Lease,
Landlord shall be required to again offer the ROFR Space to Tenant prior to
leasing the ROFR Space to the originally named party on the Written Notice of
Lease.


(d)    Limitations on Tenant’s Right of First Refusal to Lease. Tenant’s Right
of First Refusal to Lease shall be subject and subordinate to any Mortgage
encumbering the Property.


(e)     Non Assignable. Notwithstanding anything contained herein to the
contrary, except for a Related Entity, the rights under this Section 1.5 may not
be exercised by any assignee, sublessee or other transferee of Tenant.


1.6    Contingency Acquisition. Landlord does not currently own the Property.
Tenant’s and Landlord’s obligations under this Lease are contingent upon
Landlord acquiring the Property. In the event Landlord does not acquire the
Property on or before July 31, 2015, either party may at any time thereafter,
and until such time as Landlord has acquired the Property, elect to terminate
this Lease by delivering written notice to the other party.


II.    TERM    


2.1    Length of Term. The term of this Lease shall be for a period of 129 full
calendar months plus the partial calendar month, if any, occurring after the
Commencement Date (as hereinafter defined) if the Commencement Date occurs other
than on the first day of a calendar month.


2.2    Commencement Date. The term of this Lease shall commence on the first day
of the month occurring immediately after Landlord acquires the Property (the
“Commencement Date”).


2.3    Rent Commencement Date. Tenant’s obligation to pay Basic Annual Rent and
Additional Rent for the Leased Premises, subject to the provisions of Section
3.2, shall commence upon the Commencement Date.


2.4    Construction of Leased Premises. Landlord shall provide a tenant
improvement allowance (the “Tenant Improvement Allowance”) to pay for Tenant
Improvements in accordance with the requirements of Exhibit “C”.


2.5    Automatic Extension of Lease. Notwithstanding the provisions of Section
2.1 or anything set forth in the Lease Summary to the contrary, upon the
occurrence of the First Expansion Premises Commencement Date (as defined in the
Adjacent Lease), the term of this Lease shall automatically be extended to the
date which is 129 full calendar months plus the partial calendar month, if any,
occurring after the First

4

--------------------------------------------------------------------------------




Expansion Premises Commencement Date (as hereinafter defined) if the First
Expansion Premises Commencement Date occurs other than on the first day of a
calendar month.
Within thirty (30) days after the First Expansion Premises Commencement Date, if
any, Landlord and Tenant will enter into an amendment to this Lease in the form
attached hereto as Exhibit “E”.


2.6    Extension of Lease. So long as Tenant is not then in default beyond any
applicable cure period, under any term or covenant of this Lease at the time
Tenant delivers an Exercise Notice (as defined below) or as of the first day of
the Extension Period, Tenant is hereby granted the right (each such right, an
“Extension Option”) to renew the term of this Lease for two (2) additional
periods of five (5) years each (each such period, an “Extension Period”). An
Extension Option may be exercised as to the entire Leased Premises then leased
by Tenant, or Tenant may elect on a one-time basis to surrender one full floor
of the Leased Premises and exercise the applicable Extension Option with respect
to only the remaining portion of the Leased Premises. Any portion of the Leased
Premises for which Tenant is not exercising an Extension Option (the
“Surrendered Premises”) (a) shall be surrendered to Landlord at the end of the
then applicable term of this Lease (and prior to the Extension Period) in the
conditioned required by this Lease, and (b) must be a single full floor of the
Building. Tenant may elect to exercise an Extension Option by delivering written
notice to Landlord (the “Exercise Notice”) indicating that Tenant elects to
exercise such Extension Option, which notice must be delivered to Landlord at
least twelve (12) months prior the expiration of the then applicable term of
this Lease and which Exercise Notice must specify the location of the
Surrendered Premises, if applicable. In the event Tenant elects to exercise an
Extension Option in accordance with the immediately preceding sentence, all
terms and conditions set forth in this Lease shall continue to apply during the
Extension Period, except that Basic Annual Rent applicable to the first year of
such Extension Period shall be equal to the lesser of (i) Basic Annual Rent as
of the end of the prior term increased by two and one-half of one percent (2.5%)
or (ii) the FMRR (as defined in Exhibit “G”).


III.    BASIC ANNUAL RENTAL PAYMENTS


3.1    Basic Annual Rent. Commencing on the Commencement Date, Tenant agrees to
pay to Landlord as basic annual rent for the Leased Premises at such place as
Landlord may designate, without prior demand therefore and without any deduction
or set off whatsoever, except as expressly permitted herein, the sum of nineteen
and 65/100 dollars ($19.65) per rentable square foot per year for the Leased
Premises. The amounts payable by Tenant hereunder are referred to herein as
“Basic Annual Rent.” The Basic Annual Rent shall be due and payable in twelve
(12) equal monthly installments to be paid in advance on or before the first day
of each calendar month during the term of the Lease. Commencing on the first
anniversary of the Commencement Date and on each anniversary of the Commencement
Date thereafter, Basic Annual Rent shall escalate using a two and one-half of
one percent (2.5%) annually compounded rate (the “Escalation Rate”). In the
event the Commencement Date occurs on a day other than the

5

--------------------------------------------------------------------------------




first day of a calendar month, then rent shall be paid on such date for the
initial fractional calendar month prorated on a per‑diem basis (based upon a
thirty (30) day month).


3.2    Rent Abatement.


(a)    Until such time as Landlord has completed the Additional Parking, Tenant
shall not be required to pay a portion of Basic Annual Rent in the amount of
($0.65) per rentable square feet of the Leased Premises. Upon completion of the
Additional Parking, Tenant shall pay all Basic Annual Rent as required by
Section 3.1 above without deduction as provided in this Section 3.2(a).


(b)    Tenant shall be entitled to an abatement of Basic Annual Rent with
respect to the Leased Premises in an amount equal to five (5) full months of
Basic Annual Rent which shall be applied to the first full month following the
Commencement Date and for each full month after first, second, third and fourth
anniversary of the Commencement Date, except that, provided Landlord has
completed the Additional Parking, Tenant shall not be entitled to an abatement
of a portion of the Basic Annual Rent in the amount equal to sixty-five cents
($0.65) per rentable square feet of the Leased Premises (as increased by
Escalations), which amount shall otherwise be paid as required by Section 3.1
above.


3.3    Additional Monetary Obligations. Tenant shall also pay as rent (in
addition to the Basic Annual Rent) all other sums of money as shall become due
and payable by Tenant to Landlord under this Lease. Landlord shall have the same
remedies in the case of a default in the payment of said other sums of money as
are available in the case of a default in the payment of one or more
installments of Basic Annual Rent.


IV.    ADDITIONAL RENT    


4.1    Definitions. It is the intent of both parties that the Basic Annual Rent
herein specified shall be absolutely net to Landlord throughout the term of this
Lease, and that all costs, expenses and obligations (unless otherwise expressly
excluded herein) relating to the Building, the Common Areas, the Property and/or
the Leased Premises which may arise or become due during the term shall be paid
by Tenant in the manner hereafter provided. For purposes of this Lease, the
terms set forth below shall mean the following:


(a)    “Additional Rent” shall mean the sum of Tenant’s Proportionate Share of
Common Area Expenses plus all other amounts due and payable by Tenant under this
Lease.


(b)    “Common Area Expenses” shall mean all actual costs and expenses incurred
by Landlord in connection with the ownership, operation, management and
maintenance of the Common Areas, the Building, Property, and

6

--------------------------------------------------------------------------------




related improvements located thereon (the “Improvements”). Common Area Expenses
includes, but is not limited to, all expenses incurred by Landlord as a result
of Landlord’s compliance with any and all of its obligations under this Lease
(or under similar leases with other tenants) other than the performance of its
work under Section 2.3 of this Lease or similar provisions of leases with other
tenants. Common Area Expenses do not included Common Area Expenses Exclusions.
In explanation of the foregoing, and not in limitation thereof, Common Area
Expenses shall include:


(i)all real and personal property taxes, local improvement rates, and other ad
valorem assessments (whether general or special, known or unknown, foreseen or
unforeseen) and any tax or assessment levied or charged in lieu thereof, whether
assessed against Landlord and/or Tenant and whether collected from Landlord
and/or Tenant, including, without limitation, any privilege or excise tax,
provided, however that Common Expenses shall not include any income, franchise
or corporate tax, sales, capital levy, capital stock, excess profits, transfer,
revenue, or any other tax, assessment or charge upon or measured by rent payable
to Landlord, unless such amounts payable on rents are assessed in lieu of real
and personal property taxes;


(ii)the cost of all insurance maintained by Landlord on or with respect to the
Building, the Improvements, the Common Areas or the Property, including, without
limitation, casualty insurance, liability insurance, rental interruption,
workers compensation, any insurance required to be maintained by Landlord’s
lender, and any deductible applicable to any claims made by Landlord under such
insurance;


(iii)snow removal, trash removal, cost of services of independent contractors,
cost of compensation (including employment taxes and fringe benefits) of all
persons who perform regular and recurring duties connected with day‑to‑day
operation, maintenance, repair, and replacement of the Building, the
Improvements, the Common Areas or the Property, its equipment and the adjacent
walk and landscaped area (including, but not limited to janitorial, scavenger,
gardening, security, parking, elevator, painting, plumbing, electrical,
mechanical, carpentry, window washing, structural and roof repairs and reserves,
signing and advertising), but excluding persons performing services not
uniformly available to or performed for substantially all Building tenants;


(iv)costs of all gas, water, sewer, electricity and other utilities used in the
maintenance, operation or use of the Building, the Improvements, the Property
and the Common Areas, cost of equipment or devices used to conserve or monitor
energy consumption, supplies,

7

--------------------------------------------------------------------------------




licenses, permits and inspection fees, except that electric and HVAC services
for the Leased Premises shall be separately sub-metered and billed directly to
Tenant by Landlord based on Tenant’s use. Gas shall not be separately metered to
each tenant’s premises, but shall be allocated based on Tenant’s Proportionate
Share. Tenant may elect, at Tenant’s expense, to cause the Leased Premises to be
separately metered with the utility companies, in which case, Tenant shall pay
the utility companies directly for such separately metered services, and such
separately metered services shall not be included for purposes of calculating
Common Area Expenses;


(v)accounting and legal fees;


(vi)payments required to be made in connection with the maintenance or operation
of any easement or right of way or other instrument through which Landlord
claims title in the Property or to which Landlord’s title in the Property is
subject; and


(vii)Property management fees not to exceed three and one-half percent (3.5%) of
all revenues (including Basic Annual Rent and Common Area Expenses
reimbursements) received from the Building, the Improvements and the Common
Areas.


(e)    “Common Area Expenses Exclusions” means each of the following expenses
incurred by Landlord:


(i)    depreciation and amortization;


(ii)    expenses incurred by Landlord to prepare, renovate, repaint, redecorate,
or perform any other work in any space leased to an existing tenant or
prospective tenant of a Building;


(iii)    expenses incurred by Landlord for repairs or other work occasioned by
fire, windstorm, or other insurable casualty or condemnation (other than
deductibles under such insurance which deductible shall not exceed $25,000 per
occurrence);


(iv)    expenses incurred by Landlord to lease space to new tenants or to retain
existing tenants, including leasing commissions, advertising, and promotional
expenditures, including tenant appreciation gifts or expenses;



8

--------------------------------------------------------------------------------




(v)    expenses incurred by Landlord to resolve disputes, enforce, or negotiate
lease terms with prospective or existing tenants, or in connection with any
financing, sale, or syndication of the Property;


(vi)    interest, principal, points and fees, amortization, or other costs
associated with any debt and rent payable under any lease to which this Lease is
subject and all costs and expenses associated with any such debt or lease and
any ground lease rent, irrespective of whether this Lease is subject or
subordinate thereto;


(vii)    expenses incurred for the repair, maintenance, or operation of any pay
parking garage not associated with the Building, including but not limited to
salaries and benefits of any attendants, electricity, insurance, and taxes;


(viii)    cost of alterations, capital improvements, equipment replacement, and
other items which under generally accepted accounting principles are properly
classified as capital expenditures, except for (a) capital repairs (such as
parking lot resurfacing and roof repairs), and (b) capital improvements which
decrease the Common Area Expenses, provided, however, the amount included as
Common Area Expenses shall be amortized on a straight-line basis over the useful
life of such capital improvements and provided such capital improvements
actually decrease the Common Area Expenses;


(ix)    expenses for the replacement of any item covered under warranty;


(x)    cost to correct any penalty or fine incurred by Landlord due to
Landlord’s (but not Tenant’s) violation of any federal, state, or local law or
regulation and any interest or penalties due for late payment by Landlord of any
of the Common Area Expenses except to the extent Tenant did not timely reimburse
Landlord for Tenant’s Proportionate Share of Common Area Expenses to the extent
required by this Lease;


(xi)    cost of repairs necessitated by Landlord’s negligence or willful
misconduct, or of correcting any latent defects or original design defects in
the Building’s construction, materials, or equipment;


(xii)    expenses for any item or service which Tenant pays directly to a third
party or separately reimburses Landlord and expenses incurred by Landlord to the
extent the same are reimbursable or reimbursed from any other tenants, occupants
of the property, or third parties (other than as reimbursement as Common Area
Expenses);

9

--------------------------------------------------------------------------------






(xiii)    expenses for any item or service not provided to Tenant but
exclusively to certain other tenants in the Building;
    
(xiv)    management costs or fees in excess of three and one-half of one percent
(3.5%) of all rent received from the operation of the Property;


(xv)    salaries of employees above the grade of building superintendent or
building manager, and the portion of employee expenses for employees whose time
is not spent directly and solely in the operation of the Building;


(xvi)    Landlord’s general corporate overhead and administrative expenses
including travel of ownership to the Building or any tenant appreciation events
or gifts;


(xvii)    expenses incurred by Landlord in order for the Building and Property
to comply with all present laws, ordinances, requirements, orders, directives,
rules, and regulations of federal, state, county, and city governments and of
all other governmental authorities having or claiming jurisdiction over the
Building, including without limitation the Americans with Disabilities Act of
1990 (as amended), the Federal Occupational Safety and Health Act of 1970 (as
amended), the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (as amended), and any of said laws, rules, and regulations relating
to environmental, health, or safety matters;


(xviii)    replacement reserves;


(xix)     except as contemplated by subsection (xiv) above, fees paid by
Landlord or affiliates of Landlord to the extent that such fees exceed the
customary amount charged for the services provided;


(xx)    Common Area Expenses incurred by Landlord relative to retail stores,
hotels, and any specialty services in the Building which are not conducted by
Tenant;


(xxi)    Landlord’s cost of electricity and other services that are sold to
tenants or for which Landlord is entitled to be reimbursed by tenants or other
parties (other than as a reimbursement of Common Area Expenses);


(xxii)    all costs incurred by Landlord for alterations, repairs, and
replacements which have a useful life of more than one (1) year but such

10

--------------------------------------------------------------------------------




costs may be amortized over the useful life of such replacement and such
amortization shall be included as a Common Area Expense;


(xxiii)    all costs incurred due to violation by Landlord or any tenant, other
than Tenant, of the terms and conditions of any lease;


(xxiv)    costs and expenses due to termination or under-funding of any plan
under ERISA or any other law or regulation governing employee pension plans or
other benefits;


(xxv)    HVAC modifications and replacement obligations necessary to comply with
any Clean Air Act requirements, including ASHRAE standards, for the following
but not limited to: maintenance, fresh air, chlorofluorocarbons (CFCs), and
hydro chlorofluorocarbons (HCFCs);


(xxvi)    cost of sculptures, paintings, and other objects of art;


(xxvii)    cost of gifts arising from Landlord’s charitable or political
contributions;


(xxviii)     travel and entertainment costs;


(xxix)    late fees assessed for Landlord’s failure to timely make any payment
except to the extent Tenant did not timely reimburse Landlord for Tenant’s
Proportionate Share of Common Area Expenses to the extent required by this
Lease;


(xxx)    costs associated with the removal of substances considered to be
detrimental to the environment or the health of occupants of the Building (other
than costs for substances brought onto the Leased Premises by Tenant);


(xxxi) allowances specified in Exhibit “C” for expenses incurred by Landlord for
improvements to the Leased Premises;


(xxxiii) the excess cost of any work or service performed for or facilities
furnished to any tenant to a substantially greater extent or in a manner
materially more favorable to such tenant than that performed for or furnished to
Tenant hereunder, but only to the extent of such more favorable services;



11

--------------------------------------------------------------------------------




(xxxiv) sums which constitute insured repairs or other work necessitated by fire
or other casualty (other than the deductible for such insurance);


(xxxv) expenditures paid to a related corporation, entity or persons which are
in excess of the amount which would be paid in an arm’s-length transaction;


(xxxvi) expenditures resulting from the relocation or moving of tenants in the
Building to another location; and


(xxxi)    from and after the 2016 calendar year, Controllable Common Area
Expenses to the extent such Controllable Common Area Expenses are increased by
more than four percent (4%) over the Common Area Expenses incurred in the prior
year.


(f)    “Common Areas” is defined in Section 20.1.


(g)    “Controllable Common Area Expenses” shall mean all Common Area Expenses
that are within the reasonable control and influence of Landlord by use of
commercially reasonable, good faith efforts, but shall not include taxes,
insurance, utilities and snow removal.


(h)    “Estimated Costs” shall mean Landlord’s estimate of Tenant’s
Proportionate Share of Common Area Expenses for a particular calendar year,
excluding costs of electricity and HVAC services, which will be separately
metered and billed to Tenant directly.


(i)    “Tenant’s Proportionate Share” shall mean the percentage derived from the
fraction, the numerator of which is the rentable square footage of the Leased
Premises, the denominator of which is the rentable square footage of the
Building. Tenant’s proportionate share as of the date hereof is 74.44%.
Notwithstanding the foregoing, if the Building does not have ninety-five
percent (95%) occupancy during an entire calendar year, then the variable cost
component of “Common Area Expenses” shall be equitably adjusted so that the
total amount of Common Area Expenses equals the total amount which would have
been paid or incurred by Landlord had the Building been ninety-five
percent (95%) occupied for the entire calendar year. In no event shall Landlord
be entitled to receive from Tenant and any other tenants in the Building an
aggregate amount in excess of actual Common Area Expenses incurred by Landlord.


4.2    Payment of Additional Rent. Additional Rent shall be paid as follows:



12

--------------------------------------------------------------------------------




(a)    Prior to the Commencement Date and prior to the beginning of each
calendar year after the Commencement Date, Landlord shall deliver to Tenant a
statement showing the Estimated Costs for such calendar year. If Landlord fails
to deliver such statement prior to January 1 of the applicable year, until the
delivery of such statement, Tenant’s Estimated Costs shall be deemed to be the
same amount of the Estimated Costs for the prior year; provided, however, if
Landlord subsequently furnishes to Tenant a statement of such Estimated Costs,
to the extent such Estimated Costs are greater than or less than the Estimated
Costs paid on a year to date basis, Tenant shall either receive a credit or make
a payment, in the amount of such difference on the next date on which Tenant
makes a rental payment hereunder.


(b)    Concurrent with each monthly payment of Basic Annual Rent due pursuant to
Section 3.1 above, Tenant shall pay to Landlord, without offset or deduction,
one‑twelfth (l/12th) of the Estimated Costs, plus all other amounts due and
owing by Tenant under this Lease which are not included as part of Estimated
Costs (e.g., late payment charges).


4.3    Report of Common Area Expenses and Statement of Estimated Costs    .
Within one hundred twenty (120) days after each calendar year occurring during
the term of this Lease, Landlord shall furnish Tenant with a written
reconciliation statement (the “Landlord’s Statement”) comparing the actual
amount of Tenant’s Proportionate Share of Common Area Expenses payable during
the previous calendar year against the amounts actually paid by Tenant during
the previous calendar year pursuant to Section 4.2 above. If the annual
reconciliation statement of costs indicates that the Estimated Costs paid by
Tenant for any year exceeded the actual amount of Tenant’s Proportionate Share
of Common Area Expenses, Landlord, at its election, shall either (a) promptly
pay the amount of such excess to Tenant, or (b) apply such excess against the
next installment of Basic Annual Rental or Additional Rent due hereunder. If the
annual reconciliation statement of costs indicates that Estimated Costs paid by
Tenant for any year is less than the actual amount of Tenant’s Proportionate
Share of Common Area Expenses, paid by Tenant for such calendar year, Tenant
shall pay to Landlord any such deficiency within thirty (30) days of Tenant’s
receipt of such reconciliation statement.


4.4    Audit Rights. Every statement given by Landlord pursuant to Section 4.3
shall be conclusive and binding upon Tenant unless within 120 days after the
receipt of such statement Tenant shall notify Landlord that it disputes the
correctness thereof. During the period of 120 days after receipt of Landlord’s
Statement, Tenant’s advisor (which must be a real estate professional who is in
the business of reviewing reconciliation statements on behalf of third party
tenants) or certified public accountant which, in either case, is not
compensated on a contingency basis may, for the purpose of verifying the Common
Area Expenses, inspect the records of the material reflected in Landlord’s
Statement, including such materials and statements for previous years, as

13

--------------------------------------------------------------------------------




applicable, at a reasonable time mutually-agreeable to Landlord and Tenant. Such
material shall include but not be limited to the general ledger of the Common
Area Expenses on a line item basis. The audit shall be concluded within thirty
(30) days of the commencement of such audit and Tenant shall provide Landlord
with the results of such audit within sixty (60) days of the conclusion of such
audit. The parties recognize the confidential nature of Landlord’s books and
records and hence agree that before Landlord shall afford Tenant’s advisor or
its certified public accountant reasonable access to Landlord’s books and
records, including the copying of said material in order to complete a thorough
analysis of the expenses, Tenant and its advisor or certified public accountant
shall enter into a confidentiality agreement in form and substance reasonably
satisfactory to Landlord, whereby Tenant and its advisor or certified public
accountant shall agree, as a condition precedent to their review of such books
and records, not to disclose any of the information disclosed in connection with
such review to any third party (subject to standard nondisclosure exceptions,
including without limitation, disclosures ordered by a court or otherwise
required to comply with applicable law). Failure of Tenant to challenge any item
in Landlord’s Statement within one hundred twenty (120) days after Tenant’s
receipt of Landlord’s Statement shall be construed as a waiver of Tenant’s right
to challenge such item for such year and such determination shall be conclusive
for both Landlord and Tenant. In the event Tenant’s audit of Landlord’s
Statement discloses discrepancies, Tenant shall disclose the results of such
audit to Landlord. Landlord shall have a period of thirty (30) days to review
Tenant’s audit reports and determine if Landlord disputes such reports. If
Landlord disputes the results of Tenant’s audit reports, Landlord shall give
written notice of such disputes within such thirty (30) day period. Landlord and
Tenant shall work in good faith to resolve any disagreements resulting from
Tenant’s audit. If Landlord and Tenant cannot resolve such disputes within
thirty (30) days of the date Landlord gives notice to Tenant of Landlord’s
dispute, either party may refer the decision of the issues raised, if any, to a
reputable, nationally-recognized independent firm of certified public
accountants (or other organization whose core competency is deemed to be within
this specialty area) selected by Tenant and reasonably approved by Landlord. The
selected firm shall be deemed to be acting as an expert and not as an
arbitrator, and a determination signed by the selected expert shall be final and
binding on both Landlord and Tenant. Landlord shall afford such
accountants/specialists reasonable access to Landlord’s books and records to the
extent such accountants/specialists deem necessary in order to reach their
decision. In connection therewith, Tenant and such accountants/specialists shall
execute and deliver to Landlord a confidentiality agreement, in form and
substance reasonably satisfactory to Landlord, whereby such parties shall agree
not to disclose any of the information disclosed in connection with such review
to any third party (subject to standard nondisclosure exceptions, including
without limitation, disclosures ordered by a court or otherwise required to
comply with applicable law). Notwithstanding the foregoing, in the event such
certified public accountant/specialists shall determine that Landlord’s
Statement for the subject year or any previous years, if applicable, has
overcharged Tenant for Common Area Expenses (and such determination is not
successfully challenged by Landlord), then Landlord shall refund or credit to
Tenant the amount of the overcharge. If such audit

14

--------------------------------------------------------------------------------




shall determine that Landlord has overstated actual Common Area Expenses by more
than five percent (5%), Landlord shall, in addition, reimburse Tenant for the
reasonable out-of-pocket expenses incurred by Tenant in connection with such
audit (including the out of pocket costs of retaining its advisor) and, if
applicable, expert review. If such audit and, if applicable, expert review,
shall determine that (1) Landlord has not overstated actual Common Area
Expenses, or (2) has overstated actual Common Area Expenses by less than five
percent (5%) then, Tenant shall pay the costs of such audit (including the out
of pocket costs of retaining its advisor) and, if applicable, the expert review.


4.5    Limitations. Nothing contained in this Part IV shall be construed at any
time so as to reduce the monthly installments of Basic Annual Rent payable
hereunder below the amount set forth in Section 3.1 of this Lease.




V.    SECURITY DEPOSIT    


5.1    Deposit. Tenant has paid to the Existing Landlord, who has in turn
deposited with Landlord, the sum of Eighty-Six Thousand Two Hundred Seventy and
no/100 Dollars ($86,270) as security for the performance by Tenant of all of the
terms, covenants, and conditions required to be performed hereunder. If Tenant
has performed all such terms, covenants, and conditions of this Lease, such sum
shall be returned to Tenant after the expiration of the term of this Lease and
delivery of possession of the Leased Premises to Landlord. Prior to the time
that Tenant is entitled to any return of the security deposit, Landlord may
intermingle such deposit with its own funds and use such sum for such purposes
as Landlord may determine. Tenant shall not be entitled to any interest on the
security deposit.


5.2    Application of Security Deposit. In the event of default by Tenant in
respect to any of its obligations under this Lease, including, but not limited
to, the payment of Basic Annual Rent or Additional Rent, Landlord may use,
apply, or retain all or any part of the security deposit for the satisfaction of
any unpaid Basic Annual Rent or Additional Rent. Landlord may apply the security
deposit to any expenses incurred by reason of the default of Tenant, including
any damages or deficiency in the reletting of the Leased Premises, regardless of
whether the accrual of such damages or deficiency occurs before or after an
eviction or a portion of the security deposit is so used or applied. Tenant
shall, upon five (5) days written demand, deposit cash with Landlord in an
amount sufficient to restore the security deposit to its original amount. Within
thirty (30) days of the expiration or earlier termination of this Lease,
Landlord shall return to Tenant any portion of the security deposit which
Landlord has not applied, or is not entitled to apply, to the obligations of
Tenant as permitted by this Lease.


VI.    USE    



15

--------------------------------------------------------------------------------




6.1    Use of Leased Premises. The Leased Premises shall be used and occupied by
Tenant for general office purposes consistent with a Class “A” office building,
any uses ancillary or incidental thereto, a call center and for no other purpose
whatsoever without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed.


6.2    Prohibition of Certain Activities or Uses. Tenant shall not do or permit
anything to be done in or about, or bring or keep anything in the Leased
Premises or the Property which is prohibited by this Lease or will, in any way
or to any extent:


(a)    adversely affect any fire, liability, or other insurance policy carried
with respect to the Building, the Improvements, the Common Areas, the Property,
or any of the contents of the foregoing (except with Landlord’s express written
permission, which will not be unreasonably withheld, but which may be contingent
upon Tenant’s agreement to bear any additional costs, expenses or liability for
risk that may be involved);


(b)    materially obstruct, interfere with any right of, or injure any other
tenant or occupant of the Building, the Common Areas, the Improvements, or the
Property;


(c)    conflict with or violate any law, statute, ordinance, rule, regulation or
requirement of any governmental unit, agency, or authority (whether existing or
enacted as promulgated in the future, known or unknown, foreseen or unforeseen);


(d)    adversely overload the floors or otherwise damage the structural
soundness of the Leased Premises or a Building, or any part thereof (except with
Landlord’s express written permission, which will not be unreasonably withheld,
but which may be contingent upon Tenant’s agreement to bear any additional
costs, expenses, or liability for risk that may be involved); or


(e)     take any action which causes a violation of any restrictive covenants or
any other instrument of record applying to the Property provided such records
have been provided to Tenant.


6.3    Affirmative Obligations with Respect to Use    .


(a)    Except with respect to Landlord’s obligations hereunder, Tenant will (i)
comply with all governmental laws, ordinances, regulations, and requirements,
now in force or which hereafter may be in force, of any lawful governmental body
or authorities having jurisdiction over the Leased Premises; (ii) keep the
Leased Premises and every part thereof in a clean, neat, and orderly condition,
free of objectionable noise, odors, or nuisances; (iii) in all respects and

16

--------------------------------------------------------------------------------




at all times fully comply with all health and policy regulations; and (iv) not
suffer, permit, or commit any waste.


(b)    Except with respect to Landlord’s obligations hereunder, at all times
during the term hereof, Tenant shall, at Tenant’s sole cost and expense, comply
with all statutes, ordinances, laws, orders, rules, regulations, and
requirements of all applicable federal, state, county, municipal and other
agencies or authorities, now in effect or which may hereafter become effective,
which shall impose any duty upon Landlord or Tenant with respect to the use,
occupation or alterations of the Leased Premises (including, without limitation,
all applicable requirements of the Americans with Disabilities Act of 1990 and
all other applicable laws relating to persons with disabilities, and all rules
and regulations which may be promulgated thereunder from time to time and
whether relating to barrier removal, providing auxiliary aids and services or
otherwise (the “ADA”)) and upon request of Landlord shall deliver evidence
thereof to Landlord. Notwithstanding the foregoing, Tenant shall only be
obligated to comply with laws which require improvements, modifications or
alterations to the Leased Premises if and to the extent such compliance
obligation is implicated by Tenant’s specific or unique use of the Leased
Premises or alterations or additions made to the Leased Premises by Tenant, and
not such laws as are applicable to all users of office space. Except where the
obligation to comply with applicable law is Tenant’s obligation hereunder,
Landlord shall be responsible for compliance with all laws applicable to the
Leased Premises, the Building, the Common Areas and the Property.


6.4    Suitability. Tenant acknowledges that except as expressly set forth in
this Lease, neither Landlord nor any other person has made any representation or
warranty with respect to the Leased Premises or any other portion of the
Building, the Common Areas, or the Improvements and that no representation has
been made or relied on with respect to the suitability of the Leased Premises or
any other portion of the Building, the Common Areas, or Improvements for the
conduct of Tenant’s business.


6.5    Taxes. Tenant shall pay all taxes, assessments, charges, and fees which
during the term hereof may be imposed, assessed, or levied by any governmental
or public authority against or upon Tenant’s use of the Leased Premises or any
personal property or fixture kept or installed therein by Tenant.


VII.    UTILITIES AND SERVICE    


7.1    Obligation of Landlord. During the term of this Lease, Landlord agrees to
cause to be furnished to the Leased Premises at all times the following
utilities and services, the cost and expense of which shall be included in
Common Area Expenses except to the extent any such utilities are separately
metered or sub-metered and billed directly to Tenant as permitted hereunder:

17

--------------------------------------------------------------------------------






(a)    Electricity, water, gas and sewer service.


(b)    Telephone connection, but not including telephone stations and equipment
(it being expressly understood and agreed that Tenant shall be responsible for
the ordering and installation of telephone lines and equipment which pertain to
the Leased Premises).


(c)    Heat and air‑conditioning to such extent and to such levels as, in
Landlord’s reasonable judgment, is reasonably required for the comfortable use
and occupancy of the Leased Premises subject however to any limitations imposed
by any government agency.


(d)    Janitorial service in accordance with Exhibit “H”.


(e)    A card-access security system (“Building Card-Access Security System”)
with card readers at all exterior Building entries and exits, all elevators, and
all fire stairway entries and exits. Landlord shall furnish Tenant, at
Landlord’s expense, with up six (6) access cards per 1,000 rentable square feet
in the Leased Premises, and at Tenant’s expense with such additional keys and
access cards as Tenant may request, to unlock or allow access to the Building
and each corridor door entering the Leased Premises. Upon the expiration or
termination of the Term, Tenant shall surrender all such keys and access cards
to Landlord and shall deliver to Landlord the combination to all locks on all
safes, cabinets and vaults which will remain in the Leased Premises. In the
event Tenant fails to return all access cards, or in the event Tenant requires a
replacement access cards, Tenant shall pay an amount equal to $10.00 for each
access card not returned to Landlord or replaced by Landlord.


(f)    Exterior security lighting around the Building and in the parking areas,
consistent with other Class A Office Building in the Salt Lake Metropolitan
area.


(g)    Snow removal service.


(h)    Landscaping and grounds keeping service.


(i)
Access to the Leased Premises, including elevator service twenty-four (24) hours
a day.



7.2    Tenant’s Obligations. Tenant shall arrange for and shall pay the entire
cost and expense of all telephone stations, equipment and use charges, electric
light bulbs (but not parabolic light bulbs used in fixtures originally installed
in the Leased Premises) and all other materials and services not expressly
required to be provided and paid for pursuant to the provisions of Section 7.1
above.

18

--------------------------------------------------------------------------------






7.3    Additional Limitations.


(a)    Tenant will not, without the written consent of Landlord, which shall not
be unreasonably withheld, use any apparatus or device on the Leased Premises
(including but without limitation thereto, electronic data processing machines
or machines using current in excess of 110 volts) which will in any way or to
any extent increase the amount of electricity or water usually furnished or
supplied for use on the Leased Premises for the use designated in Section 6.1
above, nor connect with either electrical current (except through existing
electrical outlets in the Leased Premises), water pipes, or any apparatus or
device, for the purposes of using electric current or water. Without limiting
the generality of the foregoing, any uses for utilities which are in excess of
normal operating uses for offices, including, without limitation, those relating
to supplemental heating or cooling requirements, may, at Landlord’s option, be
sub-metered and billed separately to Tenant and shall not be included as part of
Common Area Expenses.


(b)    If Tenant shall require water or electric current in excess of that
usually furnished or supplied for use of the Leased Premises, or for purposes
other than those designated in Section 6.l above, Tenant shall first procure the
consent of Landlord for the use thereof, which consent Landlord shall not be
unreasonably withheld, conditioned or delayed. Landlord may cause a water meter
or electric current meter to be installed in the Leased Premises, so as to
measure the amount of water and/or electric current consumed for any such use.
Tenant shall pay for the cost of such meters and of installation, maintenance
and repair thereof. Tenant agrees to pay Landlord promptly upon demand for all
such water and electric current consumed as shown by said meters at the rates
charged for such service either by the city or county in which the Building is
located or by the local public utility, as the case may be, together with any
additional expense incurred in keeping account of the water and electric current
so consumed.


(c)    If and where heat generating machines are used in the Leased Premises
which affect the temperature otherwise maintained by the air conditioning
system, Landlord reserves the right to install additional or supplementary air
conditioning units for the Leased Premises, and the entire cost of installing,
operating, maintaining and repairing the same shall be paid by Tenant to
Landlord promptly after demand by Landlord.


7.4    Limitation on Landlord’s Liability. Except as set forth in this Section
7.4, Landlord shall not be liable for any failure to provide or furnish any of
the foregoing utilities or services if such failure was reasonably beyond the
control of Landlord and Tenant shall not be entitled to terminate this Lease or
to effectuate any abatement or reduction of rent by reason of any such failure.
If utilities and services are interrupted for

19

--------------------------------------------------------------------------------




more than three (3) consecutive calendar days as a result of Landlord’s or
another tenants’ acts or omissions (other than a sublessee or assignee of
Tenant), and not a result of Tenant’s acts or omissions, then Tenant shall have
the right to cease payment of Basic Annual Rent and Tenant’s Proportionate Share
of the Common Area Expenses beginning with the day of interruption pro-rated
until such service is reinstated. If such interruption shall continue for sixty
(60) consecutive days, Tenant shall have the right, in its sole discretion and
in addition to any other remedies available to Tenant, to terminate the Lease by
delivering written notice to Landlord at any time prior to the date such
utilities are restored. In no event shall Landlord be liable for loss or injury
to persons or property, however, arising or occurring in connection with or
attributable to any failure to furnish such utilities or services even if within
the control of Landlord, provided, however that Landlord shall use reasonable
diligence to promptly restore the same.


7.5    Property Management Personnel. Tenant may give written notice to Landlord
of any unsatisfactory performance (in Tenant’s reasonable determination) of
property management personnel for the Property. Landlord shall have thirty (30)
days following such notice in which to correct such performance or such longer
period of time as may be reasonably necessary, so long as Landlord promptly
commences such correction following such notice and thereafter diligently
prosecutes the same to completion. If Landlord fails to correct such performance
in accordance with the immediately preceding sentence, Tenant may, by written
notice, direct Landlord to replace such non-performing personnel. If Landlord
fails to replace such non-performing personnel within thirty (30) days after
such second notice, or if Landlord fails to correct unsatisfactory performance
of property management personnel for the Property within the applicable notice
and cure period on more than two (2) occasions in any twelve (12) month period,
then Tenant may, by a third written notice given to Landlord, direct Landlord to
utilize a third-party property management company for the Property that is
reasonably satisfactory to both Landlord and Tenant.


VIII.    MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS    


8.1    Maintenance and Repairs by Landlord. Landlord shall maintain in good
order, condition, and repair the Building, the Common Areas, and the
Improvements except the Leased Premises and those other portions of the Building
leased, rented, or otherwise occupied by persons not affiliated with Landlord.
Such maintenance and repair obligations shall include, but shall not be limited
to, maintaining and making necessary foundational, roof and structural repairs
and repairs to plumbing, sewer, septic, electrical, mechanical and heating,
ventilation or air conditioning equipment servicing the Leased Premises. If
Landlord is required to repair or replace any damage to the Building, the Common
Areas or the Improvements occasioned by the willful misconduct or negligence of
Tenant or the Tenant Related Parties (as defined in Section 10.1 below),
Landlord shall replace or repair such damage at Tenant’s sole cost and expenses,
provided if the damage is in excess of $100,000 and is covered by Landlord’s
insurance, and provided Tenant is

20

--------------------------------------------------------------------------------




not in default beyond all applicable notice and cure periods under its Lease,
Landlord agrees to submit such claim on such insurance


8.2    Maintenance and Repairs by Tenant. Tenant, at Tenant’s sole cost and
expense and without prior demand being made, shall maintain the Leased Premises
in good order, condition and repair, and will be responsible for the painting,
carpeting, or other interior design work of the Leased Premises as provided in
Exhibit “C” of the Lease and shall maintain all equipment and fixtures installed
by Tenant. Tenant shall in a good and workmanlike manner repair or replace any
damage to the Leased Premises occasioned by the willful misconduct or negligence
of Tenant or the Tenant Related Parties.


8.3    Alterations. Except as set forth on Exhibit “C” attached hereto, Tenant
shall not without first obtaining Landlord’s written approval: (a) make or cause
to be made any alterations, additions, or improvements (collectively,
“Alterations”); (b) install or cause to be installed any fixtures, signs, floor
coverings, interior or exterior lighting, plumbing fixtures, shades or awnings;
or (c) make any other changes to the Leased Premises without first obtaining
Landlord’s written approval. The foregoing notwithstanding, if the proposed
Alteration is, in Landlord’s judgment, (a) likely to affect the structure of the
Building or the electrical, plumbing, life safety or HVAC systems or otherwise
adversely impacts the value of the Building, (b) does not comply with applicable
laws, (c) affects the exterior of the Leased Premises, (d) violates any existing
covenants, conditions or restrictions affecting the Property or violates
Landlord’s loan documents, or (e) would unreasonably interfere with the normal
business operations of other tenants in the Building, if any, such consent may
be withheld at the sole and absolute discretion of Landlord; except for the
foregoing, Landlord’s approval shall not be unreasonably withheld, conditioned
or delayed. Tenant shall present to Landlord plans and specifications for such
work at the time approval is sought. In the event Landlord consents to the
making of any Alterations to the Leased Premises by Tenant, the same shall be
made by Tenant at Tenant’s sole cost and expense. All such work shall be done
only by contractors or mechanics approved by Landlord, which approval shall not
be unreasonably withheld. All such work with respect to any Alterations shall be
done in a good and workmanlike manner and diligently prosecuted to completion
such that, except as absolutely necessary during the course of such work, the
Leased Premises shall at all times be a complete operating unit. Any such
Alterations shall be performed and done strictly in accordance with all laws and
ordinances relating thereto. In performing the work or any such alterations,
additions, or changes, Tenant shall have the same performed in such a manner as
not to obstruct access to any portion of the Building. Any Alterations to or of
the Leased Premises, including, but not limited to, wallcovering, paneling, and
built‑in cabinet work, but excepting movable furniture and equipment, shall at
once become a part of the realty and shall be surrendered with the Leased
Premises unless Landlord otherwise elects at the time permission is granted to
Tenant to install such items. Notwithstanding anything herein to the contrary,
with respect to any non-structural alteration which (i) does not affect any
Building system or any portion of the

21

--------------------------------------------------------------------------------




Building outside the Leased Premises and (ii) does not cost more than $25,000 in
the aggregate in a twelve (12) month period, the consent of Landlord will not be
required, provided Landlord receives at least 10 days advance notice thereof.


8.4    Landlord’s Access to Leased Premises. Landlord shall have the right to
place, maintain, and repair all utility equipment of any kind in, upon, and
under the Leased Premises as may be necessary for the servicing of the Leased
Premises and other portions of the Building. Upon providing at least 48 hours’
prior notice to Tenant, Landlord shall also have the right to enter the Leased
Premises at all times to inspect or to exhibit the same to prospective
purchasers and mortgagees, and to make such repairs, additions, alterations, or
improvements as Landlord may deem desirable. Landlord shall be allowed to take
all material upon said Leased Premises that may be required therefor without the
same constituting an actual or constructive eviction of Tenant in whole or in
part, the rents reserved herein shall in no wise abate while said work is in
progress by reason of loss or interruption of Tenant’s business or otherwise,
and Tenant shall have no claim for damages. During the six (6) month period
prior to expiration of this Lease or of any renewal term, Landlord may exhibit
the Leased Premises to prospective tenants or lessees and may place upon the
Leased Premises reasonable “For Lease” or “For Sale” signs which Tenant shall
permit to remain thereon. In connection with any of the foregoing activities of
Landlord, Landlord shall use commercially reasonable efforts while conducting
such activities to minimize any interference with Tenant’s use of the Leased
Premises.




IX.    ASSIGNMENT    


9.1    Definitions. As used in this Lease:


(a) “Pledge” means to pledge, encumber, mortgage, assign (whether as collateral
or absolutely) or otherwise grant a lien or security interest in this Lease or
any portion of the Leased Premises as security for, or to otherwise assure,
performance of any obligation of Tenant or any other person.


(b)“Sublease” means to lease or enter into any other form of agreement with any
other person, whether written or oral, which allows that person or any other
person to occupy or possess any part of the Leased Premises for any period of
time or for any purpose.


(c)“Transfer” means to sell, assign, transfer, exchange or otherwise dispose of
or alienate any interest of Tenant in this Lease, whether voluntary or
involuntary or by operation of law including, without limitation: (i) any such
Transfer by death, incompetency, foreclosure sale, deed in lieu of foreclosure,
levy or attachment; (ii) if Tenant is not a human being, any direct or indirect
Transfer of fifty percent (50%) or more of any one of the voting, capital or
profits interests in Tenant; and (iii) if Tenant is

22

--------------------------------------------------------------------------------




not a human being, any Transfer of this Lease from Tenant by merger,
consolidation, transfer of assets, or liquidation or any similar transaction
under any law pertaining to corporations, partnerships, limited liability
companies or other forms of organizations.


9.2    Transfers, Subleases and Pledges Prohibited. Except with the prior
written consent of Landlord in each instance, which shall not be unreasonably
withheld conditioned or delayed, and except as permitted in Section 9.5, Tenant
shall not Transfer or Pledge this Lease, or Sublease or Pledge all or any part
of the Leased Premises, excluding Tenant’s personal property. Consent of
Landlord to any of the actions described in the previous sentence shall be
deemed granted and delivered only if obtained strictly in accordance with and
pursuant to the procedure set forth in Section 9.3 of this Lease and is
memorialized in a writing signed by Landlord that refers on its face to Section
9.3 of this Lease. Any other purported Transfer, Sublease or Pledge shall be
null and void, and shall constitute a default under this Lease which, at the
option and election of Landlord exercisable in writing at its sole discretion,
shall result in the immediate termination of this Lease; provided, if Landlord
does not terminate this Lease, it may exercise any other remedies available to
it under this Lease or at law or equity. Consent by Landlord to any Transfer,
Sublease or Pledge shall not operate as a waiver of the necessity for consent to
any subsequent Transfer, Sublease or Pledge, and the terms of Landlord’s written
consent shall be binding upon any person holding by, under, or through Tenant.
Except as provided in Section 9.5, any Transfer, Sublease or Pledge shall not
relieve Tenant from any of its obligations under this Lease, all of which shall
continue in full force and effect notwithstanding any assumption or agreement of
the person to whom the Transfer, Sublease or Pledge pertains.


9.3    Consent of Landlord Required:


(a)If Tenant proposes to make any Transfer, Sublease or Pledge it shall promptly
notify Landlord in writing of the details of the proposed Transfer, Sublease or
Pledge, and shall also promptly furnish to Landlord sufficient written
information and documentation reasonably required by Landlord to allow Landlord
to assess the business to be conducted in the Leased Premises by the person to
whom the Transfer, Sublease or Pledge is proposed to be made, the financial
condition of such person and the nature of the transaction in which the
Transfer, Sublease or Pledge is to occur, provided, that it shall be deemed
unreasonable for Landlord to require more than three (3) years of financial
information. In the event Landlord fails to disapprove of such Transfer,
Sublease or Pledge within ten (10) business days of Landlord’s receipt of the
information required by this Section 9.3(a), Landlord shall be deemed to have
approved of such Transfer, Sublease or Pledge. It shall be deemed reasonable for
Landlord to withhold its consent to a Transfer or Sublease for any of the
following reasons: (i) a proposed transferee has managerial skills, or an
operational, business history or financial capacity inadequate with respect to
the obligations under this Lease, as determined by Landlord in its reasonable
discretion; and/or (ii) the character and reputation of the proposed transferee
or sublessee is not reasonably satisfactory to Landlord; and/or (iii) the
occupancy of the Leased Premises by the proposed transferee or sublessee would

23

--------------------------------------------------------------------------------




likely violate a provision of this Lease or any other lease or agreement in
effect prior to the date of this Lease concerning the Building or the Property.
Tenant shall provide Landlord with all information reasonably requested for
Landlord to accurately evaluate the person to whom the Transfer or Sublease
shall be made.


(b)Landlord shall have the absolute right to reject any proposed Transfer,
Pledge or Sublease under any of the following circumstances:


(i)If, as a result of the Transfer, Sublease or Pledge, Landlord or the Leased
Premises would be subject to compliance with any law, ordinance, regulation or
similar governmental requirement to which Landlord or the Leased Premises were
not previously subject, or as to which Landlord or the Leased Premises has a
variance, exemption or similar right not to comply including, without
limitation, that certain act commonly known as the “Americans with Disabilities
Act of l990”, and any related rules or regulations, or similar state or local
laws relating to persons with disabilities.


(ii)A Transfer, Sublease or Pledge to any other person which is the landlord or
sublandlord under any leases or subleases for office space within a ten (10)
mile radius of the Leased Premises.


(iii)A Transfer, Sublease or Pledge to any other person which is at that time
has an enforceable lease for any other space in the Building or any prospective
tenant with whom Landlord has, in the prior six (6) months entered into a letter
of intent or responded to a request for proposal, and provided Landlord has
space in the Building to accommodate such persons request.


(iv)The person to whom the Transfer, Sublease or Pledge is to be made will not
agree in writing to be bound by the terms and conditions of this Lease; provided
that the Lease shall not be enforceable against person to whom the Lease or
Leased Premises is to be Pledged until after the foreclosure or other
realization upon its lien or security interest.


(c)Except as set forth in Section 9.3(b), Landlord’s consent shall not be
unreasonably withheld, provided that: (i) Tenant promptly provides to Landlord
all information requested by Landlord pursuant to Section 9.3(a) and Landlord
determines that such information is sufficient to allow Landlord to accurately
evaluate the financial condition of the person to whom the Transfer, Sublease or
Pledge is to be made; and (ii) Tenant and the person to whom the Transfer,
Sublease or Pledge is to be made, agree in writing to all of the rights of
Landlord set forth in Section 9.4.


9.4    Landlord’s Right in Event of Assignment or Sublease.



24

--------------------------------------------------------------------------------




(a)    If Landlord consents in writing to any Transfer or any Sublease, Landlord
may collect rent and other charges and amounts due under this Lease from the
person to whom the Transfer was made or under the sublease from any person who
entered into the Sublease, and Landlord shall apply all such amounts collected
to the rent and other charges to be paid by Tenant under this Lease. If Landlord
consents in writing to any Pledge of this Lease or any portion of the Leased
Premises, and the person to whom the Pledge was made forecloses or otherwise
realizes upon any interest in this Lease or in any portion of the Leased
Premises, Landlord may collect rent and other charges and amounts due under this
Lease from such person, and Landlord shall apply the amount collected to the
rent and other charges and amounts to be paid by Tenant under this Lease. Such
collection, however, shall not constitute consent or waiver of the necessity of
written consent to such Transfer, Sublease or Pledge, nor shall such collection
constitute the recognition of such person or any other person as the “Tenant”
under this Lease or constitute or result in a release of Tenant from the further
performance of all of the covenants and obligations pursuant to this Lease,
including the obligation to pay rent and other charges and other amounts due
under this Lease.


(b)    In the event that any rent or additional consideration payable after a
Transfer exceed the rents and additional consideration payable under this Lease,
Landlord and Tenant shall share equally in the amount of any profits. In the
event that the rent and additional consideration payable under a Sublease exceed
the rents and other consideration payable under this Lease (prorated to the
space being subleased pursuant to the Sublease), Landlord and Tenant shall share
equally in the amount of any profits. For the purposes set forth in this Section
9.4(b), the term “profits” shall mean the gross revenue received from the
assignee or sublessee during the sublease term or during the assignment less:
(i) the gross revenue (exclusive of any such profits) paid to Landlord by Tenant
during the period of the sublease term or during the assignment for the space
covered by the sublease or assignment (“Sublease Space”); (ii) any improvement
allowance or other out of pocket economic expense (space planning allowance,
moving expenses, etc.) paid by Tenant to sublessee or assignee; (iii) any
broker’s commission incurred by Tenant; (iv) reasonable out of pocket attorneys’
fees incurred by Tenant; (v) any lease takeover costs; and (vi) costs of
advertising and marketing such Sublease Space.


(c)    In the event that Tenant shall request that Landlord consent to a
Transfer, Sublease or Pledge, Tenant and/or the person to whom the Transfer,
Sublease or Pledge was made shall pay to Landlord reasonable legal fees and
costs, not to exceed $2,500.00, incurred in connection with processing of
documents reasonably necessary to effect the Transfer, Sublease or Pledge.


9.5    Permitted Transfer or Sublease. Notwithstanding anything in this Lease to
the contrary, Tenant shall have the right, without the prior consent of
Landlord, to assign the Lease or sublet the whole or any part of the Leased
Premises (a “Permitted Transfer”) to a corporation or entity (a “Related
Entity”) which: (i) is Tenant’s parent organization,

25

--------------------------------------------------------------------------------




or (ii) is a wholly-owned subsidiary of Tenant or Tenant’s parent organization,
or (iii) is an organization of which Tenant or Tenant’s parent owns in excess of
fifty percent (50%) of the outstanding capital stock or has in excess of fifty
percent (50%) ownership or control interest, or (iv) is the result of a
consolidation, merger or reorganization with Tenant and/or Tenant’s parent
organization, or (v) is the transferee of substantially all of Tenant’s assets;
provided, in the case of a Transfer which is permitted pursuant to clauses (iv)
and (v) above, immediately after such Transfer, the “Tenant” shall annual
revenue which is not less than ten million and 00/100 dollars ($10,000,000) per
year and a tangible net worth that is not less than Tenant’s as of the date of
this Lease.


In connection with a Transfer or Sublease permitted under this Section 9.5(b),
Tenant shall (i) give Landlord fifteen (15) days prior written notice of such
Transfer or Sublease, and (ii) deliver to Landlord copies of (x) an assignment
and assumption of this Lease (in the case of a Transfer of the Lease), which
shall be in form and substances satisfactory to Landlord in its reasonable
discretion, and (y) the Sublease, which shall be subject and subordinate to this
Lease.


Further, except in the case of any Permitted Transfer that is a Sublease, in the
event of any Permitted Transfer, Tenant shall be relieved of and released from
all liability and obligations under the Lease accruing and/or arising from and
after the effective date of such Permitted Transfer so long as immediately
following such Permitted Transfer such transferee shall has the financial
capability (including a tangible net worth and revenues) which are acceptable to
Landlord (as determined by Landlord in its reasonable discretion). A release of
Tenant from liability under this Lease, if any, shall be confirmed in a separate
agreement signed by Landlord.


X.    INDEMNITY AND HAZARDOUS MATERIALS    


10.1    Indemnity.


(a)Tenant’s Indemnity. Subject to the provisions of Section 11.5 below and to
the fullest extent permitted by law, except to the extent caused by the gross
negligence or willful misconduct of Landlord, Tenant shall protect, defend,
indemnify and hold harmless Landlord and its affiliates against and from any and
all claims, demands, actions, losses, damages, orders, judgments, and any and
all costs and expenses (including, without limitation, attorneys’ fees and costs
of litigation), resulting from or incurred by Landlord or any affiliate of
Landlord on account of any of the following: (a) the use of the Leased Premises
by Tenant or by its agents, contractors and employees, (the “Tenant Related
Parties”), the conduct of its business or profession, or any other activity
permitted or suffered by Tenant or the Tenant Related Parties within the Leased
Premises; or (b) any breach by Tenant of this Lease. Tenant shall defend all
suits brought upon such claims and pay all costs and expenses incidental
thereto. Notwithstanding the foregoing, Landlord shall have the right, at its
option, to participate in the defense of any such suit without relieving Tenant
of any obligation hereunder.

26

--------------------------------------------------------------------------------






(b)Landlord’s Indemnity. Subject to the provisions of Section 11.2, below, and
to the fullest extent permitted by law, Landlord shall protect, defend,
indemnify and hold harmless Tenant and Tenant Related Parties against and from
any and all claims, demands, actions, losses, damages, orders, judgments, and
any and all costs and expenses (including, without limitation, attorneys’ fees
and costs of litigation), resulting from or incurred by Tenant or any Tenant
Related Parties on account of (a)    the gross negligence or willful misconduct
of Landlord or its agents, contractors, and employees (the “Landlord Related
Parties”), or (b) any breach or default by Landlord in the performance of its
obligations and covenants under this Lease. Landlord shall defend all suits
brought upon such claims and pay all costs and expenses incidental thereto.
Notwithstanding the foregoing, Tenant shall have the right, at its option and
expense, to participate in the defense of any such suit without relieving
Landlord of any obligation hereunder.


10.2.    Notice    . Tenant shall give prompt notice to Landlord in case of fire
or accidents in the Leased Premises or in the Building of which the Leased
Premises are a part or of defects therein or in any fixtures or equipment.


10.3    Environmental Indemnification.


(a)Tenant Indemnity. In addition to and without limiting the scope of any other
indemnities provided under this Lease, Tenant shall indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold harmless Landlord from and
against any and all demands, losses, costs, expenses, damages, bodily injury,
wrongful death, property damage, claims, cross-claims, charges, action,
lawsuits, liabilities, obligations, penalties, investigation costs, removal
costs, response costs, remediation costs, natural resources damages,
governmental administrative actions, and reasonable attorneys’ and consultants’
fees and expenses arising out of, directly or indirectly, in whole or in part,
or relating to (i) the release of Hazardous Materials (as defined in Section
10.4 below) by Tenant or the Tenant Related Parties, (ii) the violation of any
Hazardous Materials laws by Tenant or the Tenant Related Parties, or (iii) the
use, storage, generation or disposal of Hazardous Materials in, on, about, or
from the Property by Tenant or the Tenant Related Parties (the items listed in
clauses (i) through and including (iii) being referred to herein individually as
a “Tenant Release” and collectively as the “Tenant Releases”), provided,
however, that the foregoing shall not prohibit the storage, use or disposal of
cleaning materials, ink, toner and other typical office supplies that are stored
in reasonable quantities and are transported, stored, used and disposed of in
accordance with applicable law.


(b)Landlord’s Indemnity. In addition to and without limiting the scope of any
other indemnities provided under this Lease, Landlord shall indemnify, defend
(with counsel reasonably acceptable to Tenant) and hold harmless Tenant from and
against any and all demands, losses, costs, expenses, damages, bodily injury,
wrongful death, property damage, claims, cross-claims, charges, action,
lawsuits, liabilities, obligations,

27

--------------------------------------------------------------------------------




penalties, investigation costs, removal costs, response costs, remediation
costs, natural resources damages, governmental administrative actions, and
reasonable attorneys’ and consultants’ fees and expenses arising out of,
directly or indirectly, in whole or in part, or relating to (i) the release of
Hazardous Materials (as defined in Section 10.4, below) by Landlord or the
Landlord Related Parties, (ii) the violation of any Hazardous Materials laws by
Landlord or the Landlord Related Parties, or (iii) the use, storage, generation
or disposal of Hazardous Materials in, on, about, or from the Property by
Landlord or the Landlord Related Parties (the items listed in clauses (i)
through and including (iii) being referred to herein individually as a “Landlord
Release” and collectively as the “Landlord Releases”).


10.4    Definition of Hazardous Materials. The term “Hazardous Materials” shall
mean any substance:


(a)    which is flammable, explosive, radioactive, toxic, corrosive, infectious,
carcinogenic, mutagenic, or otherwise hazardous and which is or becomes
regulated by any governmental authority, agency, department, commission, board
or instrumentality of the United States, the state in which the Property is
located or any political subdivision thereof;


(b)    which contains asbestos, organic compounds known as polychlorinated
biphenyls; chemicals known to cause cancer or reproductive toxicity or
petroleum, including crude oil or any fraction thereof; or which is or becomes
defined as a pollutant, contaminant, hazardous waste, hazardous substance,
hazardous material or toxic substance under the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901-6992k; the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9657; the
Hazardous Materials Transportation Authorization Act of 1994, 49 U.S.C. §§
5101-5127; the Clean Water Act, 33 U.S.C. §§ 1251-1387; the Clear Air Act, 42
U.S.C. §§ 7401-7671q; the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f to 300j-26; the Emergency
Planning and Community Right-To-Know Act of 1986, 42 U.S.C. §§ 11001-11050; and
title 19, chapter 6 of the Utah Code, as any of the same have been or from time
to time may be amended; and any similar federal, state and local laws, statutes,
ordinances, codes, rules, regulations, orders or decrees relating to
environmental conditions, industrial hygiene or Hazardous Materials on the
Property, including all interpretations, policies, guidelines and/or directives
of the various governmental authorities responsible for administering any of the
foregoing, now in effect or hereafter adopted, published and/or promulgated;


(c)    the presence of which on the Property requires investigation or
remediation under any federal, state, or local statute, regulation, ordinance,
order, action, policy, or common law; or



28

--------------------------------------------------------------------------------




(d)    the presence of which on the Property causes or threatens to cause a
nuisance on the Property or to adjacent properties or poses or threatens to pose
a hazard to the health and safety of persons on or about the Property.


10.5    Use of Hazardous Materials. Tenant shall not, and shall not permit any
Tenant Related Parties to use, store, generate, release, or dispose of Hazardous
Materials in, on, about, or from the Property in violation of applicable law.
Landlord shall not, and shall not permit any Landlord Related Parties to use,
store, generate, release, or dispose of Hazardous Materials in, on, about, or
from the Property in violation of applicable law.


10.6    Release of Hazardous Materials. If Tenant discovers that any spill,
leak, or release of any quantity of any Hazardous Materials has occurred on, in
or under the Property, Tenant shall promptly notify Landlord. In the event such
release is a Tenant Release, Tenant shall (or shall cause others to) promptly
and fully investigate, cleanup, remediate and remove all such Hazardous
Materials as may remain and so much of any portion of the environment as shall
have become contaminated, all in accordance with applicable government
requirements, and shall replace any removed portion of the environment (such as
soil) with uncontaminated material of the same character as existed prior to
contamination. In the event such release is a Landlord Release, Landlord shall
(or shall cause others to) promptly and fully investigate, cleanup, remediate
and remove all such Hazardous Materials as may remain and so much of any portion
of the environment as shall have become contaminated, all in accordance with
applicable government requirements, and shall replace any removed portion of the
environment (such as soil) with uncontaminated material of the same character as
existed prior to contamination. Within twenty (20) days after any such spill,
leak, or release, the party responsible for the remediation of such release
shall give the other party a detailed written description of the event and of
such responsible parties investigation and remediation efforts to date. Within
twenty (20) days after receipt, such responsible party shall provide the other
party with a copy of any report or analytical results relating to any such
spill, leak, or release. In the event of a release of Hazardous Material in, on,
or under the Property by the Tenant Related Parties, Tenant shall not be
entitled to an abatement of Rent during any period of abatement, provided,
however, that in the event a Landlord Release causes the Leased Premises to be
untenantable for a period of three (3) consecutive business days, Basic Annual
Rent shall be thereafter be abated during the period which the Leased Premises
are untenantable.


10.7     Release of Landlord. Except as expressly provided herein and except
resulting from the gross negligence or willful misconduct of Landlord, Landlord
shall not be responsible or liable at any time for any loss or damage to
Tenant’s personal property or to Tenant’s business, including any loss or damage
to either the person or property of Tenant or Tenant Related Parties that may be
occasioned by or through the acts or omissions of persons occupying adjacent,
connecting, or adjoining space. Except as expressly provided in this Lease,
Tenant shall store its property in and shall use and enjoy the Leased Premises
and all other portions of the Building and Improvements at its own

29

--------------------------------------------------------------------------------




risk, and hereby releases Landlord, to the fullest extent permitted by law, from
all claims of every kind resulting in loss of life, personal or bodily injury,
or property damage unless resulting from the gross negligence or willful
misconduct of Landlord.




XI.    INSURANCE    


11.1    Insurance on Tenant’s Personal Property and Fixtures. At all times
during the term of this Lease, Tenant shall keep in force at its sole cost and
expense with insurance companies acceptable to Landlord, hazard insurance on an
[“all-risk type”] or equivalent policy form, and shall include fire, theft,
extended coverages, vandalism, and malicious mischief. Coverage shall be equal
to 100% of the Replacement Cost value of Tenant’s contents, fixtures,
furnishings, equipment, and all improvements or additions (excluding the initial
Tenant Improvements) made by Tenant to the Leased Premises. The deductible under
such insurance coverage shall not exceed $10,000.00. Such policy shall name
Landlord as Additional Insured and shall provide that coverage for the
Additional Insured is primary and not contributory with other insurance. The
policy shall provide that such policy not be cancelled or materially changed
without first giving Landlord thirty (30) days written notice.


11.2    Property Coverage. Landlord shall obtain and maintain in force an
“all-risk type” or equivalent policy form for the full replacement value of the
Building, Landlord’s Improvements and personal property owned by Landlord, as
the values may exist from time to time, and shall include fire, theft, extended
coverages, vandalism, and malicious mischief on the Building during the term of
the Lease and any extension thereof. Landlord may obtain, at Landlord’s
discretion, coverage for flood and earthquake if commercially available at
reasonable rates. Such insurance shall also include coverage against loss of
rental income.


11.3    Automobile. Commercial Automobile Liability insurance with limits of not
less than One Million Dollars ($1,000,000) for any one accident and shall
include owned, hired and non-owned automobiles.


11.4    Liability Insurance. During the entire term hereof and at its sole cost
and expense, Tenant shall keep in full force and effect with insurance companies
acceptable to Landlord a policy of Commercial General Liability Insurance with
limits of not less than $2,000,000 each Occurrence and $5,000,000 General
Aggregate. The policy shall apply to the Leased Premises and all operations of
Tenant’s business. Such policy shall name Landlord as Additional Insured and
shall provide that coverage for the Additional Insured is primary and not
contributory with other insurance. The policy shall provide that such policy not
be cancelled or materially changed without first giving Landlord thirty (30)
days written notice. Tenant shall at all times during the term hereof provide
Landlord with evidence of current insurance coverage. All public liability,
property damage, and other liability policies shall be written as primary
policies, not contributing with coverage

30

--------------------------------------------------------------------------------




which Landlord may carry. All such policies shall contain a provision that
Landlord, although named as an insured, shall nevertheless be entitled to
recover under said policies for any loss occasioned to it, its servants, agents,
and employees by reason of the negligence of Tenant. All such insurance shall
specifically insure the performance by Tenant of the indemnity agreement as to
liability for injury to or death of persons or injury or damage to property
contained in Part X.


11.5    Waiver of Subrogation    . Landlord and Tenant hereby waive all rights
to recover against each other, against any other tenant or occupant of a
Building, and against each other’s officers, directors, shareholders, partners,
joint venturers, employees, agents, customers, invitees or business visitors or
of any other tenant or occupant of a Building, for any loss or damage arising
from any cause covered by any insurance carried by the waiving party, to the
extent that such loss or damage is actually covered.


11.6    Lender    . Any mortgage lender interest in any part of a Building or
Improvements may, at Landlord’s option, be afforded coverage under any policy
required to be secured by Tenant hereunder, by use of a mortgagee’s endorsement
to the policy concerned.


XII.    DESTRUCTION    


If the Leased Premises shall be partially damaged by any casualty which is
insured against under any insurance policy maintained by Landlord, Landlord
shall, to the extent of and upon receipt of, the insurance proceeds, repair the
portion of Landlord’s Improvements (as defined in Exhibit “C”) damaged by such
casualty if such repairs can be completed within ninety (90) days from the date
of casualty. Until such repair is complete, the Basic Annual Rent and Additional
Rent shall be abated proportionately as to that portion of the Leased Premises
rendered untenantable. If the Leased Premise are unable to be repaired within
two hundred seventy (270) days from the date of casualty, Landlord or Tenant may
either elect to repair the damage or may cancel this Lease by notice of
cancellation to the other party within ninety (90) days after such event and
thereupon this Lease shall expire, and Tenant shall vacate and surrender the
Leased Premises to Landlord. If any of the following occur: (a) the Leased
Premises by reason of such occurrence are rendered wholly untenantable, (b) the
Leased Premises should be damaged as a result of a risk which is not covered by
insurance, (c) the Leased Premises should be damaged in whole or in part during
the last twelve (12) months of the term or of any renewal hereof, (d) the Leased
Premises should be damaged to the extent of fifty percent (50%) or more of the
then‑monetary value thereof, or (e) the proceeds of such insurance are not
sufficient to repair the Leased Premises to the extent required above (including
any deficiency as a result of a mortgage lender’s election to apply such
proceeds to the payment of the mortgage loan), then this Lease shall terminate
as of the date of casualty; provided, however, Tenant shall not have the right
to terminate this Lease if (i) such Casualty was caused by the negligent acts or
omissions or willful misconduct of Tenant or the Tenant Related Parties or (b)
as a result of the provisions in clauses (b) or (d) above if Landlord elects
from its own proceeds

31

--------------------------------------------------------------------------------




to complete such repairs. Tenant’s liability for rent upon the termination of
this Lease shall cease as of the date of casualty. In the event Landlord elects
to repair any damage, any abatement of rent shall end five (5) days after notice
by Landlord to Tenant that the Leased Premises have been repaired as required
herein. If the damage is caused by the negligence of Tenant or its employees,
agents, invitees, or concessionaires, there shall be no abatement of rent.
Unless this Lease is terminated by Landlord or Tenant as provided herein, Tenant
shall repair and refixture the interior of the Leased Premises in a manner and
in at least a condition equal to that existing prior to the destruction or
casualty and the proceeds of all insurance carried by Tenant on its property and
fixtures shall be held in trust by Tenant for the purpose of said repair and
replacement.


XIII.    CONDEMNATION    


13.1    Total Condemnation. If the whole of the Leased Premises shall be
acquired or taken by Condemnation Proceeding, then this Lease shall cease and
terminate as of the date of title vesting in such Condemnation Proceeding.


13.2    Partial Condemnation. If any part of the Leased Premises shall be taken
as aforesaid, and such partial taking shall render the remaining portion
unsuitable for Tenant’s business, then this Lease shall cease and terminate as
aforesaid. If the Leased Premises remain suitable for Tenant’s business
following such partial taking, then this Lease shall continue in effect except
that the Basic Annual Rent and Additional Rent including any charges for parking
shall be reduced in the same proportion that the portion of the Leased Premises
or Common Areas taken bears to the total area initially demised. Landlord shall,
upon receipt of the award, make all necessary repairs or alterations to the
Building in which the Leased Premises are located, provided that Landlord shall
not be required to expend for such work an amount in excess of the amount
received by Landlord as damages for the part of the Leased Premises so taken.
“Amount received by Landlord” shall mean that part of the award from the
Condemnation Proceeding, less any costs or expenses incurred by Landlord in the
collection of the award, which is free and clear to Landlord of any collection
by mortgage lenders for the value of the diminished fee.


13.3    Landlord’s Option to Terminate. If more than twenty percent (20%) of the
Building shall be taken as aforesaid, Landlord may, by written notice to Tenant,
terminate this Lease. If a portion of the Property or Common Areas is taken such
that Tenant cannot, access the Leased Premises, or Landlord cannot provide
parking stalls as required by this Lease for a period in excess of one hundred
eighty (180) days and Landlord has failed to provide reasonable alternative
parking, Tenant may terminate this Lease by delivering written notice to
Landlord within thirty (30) days of the date Tenant is given written notice of
such taking by Landlord. If this Lease is terminated as provided in this
Section, rent shall be paid up to the day that possession is so taken by public
authority and Landlord shall make an equitable refund of any rent paid by Tenant
in advance.



32

--------------------------------------------------------------------------------




13.4    Award. Tenant shall not be entitled to and expressly waives all claim to
any condemnation award for any taking, whether whole or partial and whether for
diminution in value of the leasehold or to the fee. Tenant shall have the right
to claim from the condemning party, but not from Landlord, such compensation as
may be recoverable by Tenant in its own right for damages to Tenant’s business
and fixtures to the extent that the same shall not reduce Landlord’s award.


13.5    Definition of Condemnation Proceeding    . As used in this Lease the
term “Condemnation Proceeding” means any action or proceeding in which any
interest in the Leased Premises is taken for any public or quasi‑public purpose
by any lawful authority through exercise of eminent domain or right of
condemnation or by purchase or otherwise in lieu thereof.


XIV.    LANDLORD’S RIGHTS TO CURE    


14.1    General Right    . In the event of Landlord’s breach, default, or
noncompliance hereunder, Tenant shall, before exercising any right or remedy
available to it, give Landlord written notice of the claimed breach, default, or
noncompliance. If prior to its giving such notice, Tenant has been notified in
writing (by way of Notice of Assignment of Rents and Leases, or otherwise) of
the address of a lender which has furnished any of the financing referred to in
Part XV hereof, concurrently with giving the aforesaid notice to Landlord,
Tenant shall, by certified mail, return receipt requested, transmit a copy
thereof to such lender. For the thirty (30) days following the giving of the
notice(s) required by the foregoing portion of this Section (or such longer
period of time as may be reasonably required to cure a matter which, due to its
nature, cannot reasonably be rectified within thirty (30) days), Landlord shall
have the right to cure the breach, default, or noncompliance involved. If
Landlord has failed to cure a default within said period, any such lender shall
have an additional thirty (30) days within which to cure the same or, if such
default cannot be cured within that period, such additional time as may be
necessary if within such thirty (30) day period said lender has commenced and is
diligently pursuing the actions or remedies necessary to cure the breach
default, or noncompliance involved (including, but not limited to, commencement
and prosecution of proceedings to foreclose or otherwise exercise its rights
under its mortgage or other security instrument, if necessary to effect such
cure), in which event this Lease shall not be terminated by Tenant so long as
such actions or remedies are being diligently pursued by said lender.


14.2    Mechanic’s Liens. Should any mechanic’s or other lien be filed against
the Leased Premises or any part thereof by reason of Tenant’s acts or omissions
or because of a claim against Tenant, Tenant shall cause the same to be canceled
and discharged of record by bond or otherwise within thirty (30) days after
notice by Landlord. If Tenant fails to comply with its obligations in the
immediately preceding sentence within such ten (10) day period, Landlord may
perform such obligations at Tenant’s expenses, in which case all of Landlord’s
costs and expenses in discharging shall

33

--------------------------------------------------------------------------------




be immediately due and payable by Tenant and shall bear interest at the rate set
forth in Section 16.3 hereof. Tenant shall cause any person or entity directly
or indirectly supplying work or materials to Tenant to acknowledge and agree,
and Landlord hereby notifies any such contractor, that: (a) no agency
relationship, whether express or implied, exists between Landlord and any
contractor retained by Tenant; (b) all construction contracted for by Tenant is
being done for the exclusive benefit of Tenant; and (c) Landlord neither has
required nor obligated Tenant to make the improvements done by the contractor.


XV.    FINANCING; SUBORDINATION    


15.1    Subordination. This Lease is and shall continue to be subordinate to any
mortgage, deed of trust, or other security interest now existing or hereafter
placed on Landlord’s interest in the Property by a mortgage lender (as amended,
restated, supplemented, or otherwise modified from time to time, including any
refinancing thereof, a “Mortgage”); provided, however, such subordination is
subject to the condition upon Landlord delivering an SNDA to Tenant. Landlord
shall deliver to Tenant concurrently with the execution of the Lease by Landlord
and Tenant, a Subordination, Non Disturbance, and Attornment Agreements (“SNDA”)
in the form attached hereto as Exhibit “I” together with modifications
reasonably requested by Landlord’s lenders (the “Lenders”). Tenant’s obligation
to subordinate its interest in the Lease to future Lenders shall be conditioned
upon receiving a similar SNDA. If requested by a holder of the Mortgage, Tenant
agrees at any time and from time to time to execute and deliver an SNDA. If
elected by the holder of a Mortgage, this Lease shall be superior to such
Mortgage, in which case Tenant shall execute and deliver an instrument
confirming the same. Tenant shall not subordinate its interests hereunder or in
the Leased Premises to any lien or encumbrance other than the Mortgages
described in and specified pursuant to this Section 15.1 without the prior
written consent of Landlord and of the lender interested under each Mortgage
then affecting the Leased Premises. Any such unauthorized subordination by
Tenant shall be void and of no force or effect whatsoever.


15.2    Amendment. Tenant recognizes that Landlord’s ability from time to time
to obtain construction, acquisition, standing, and/or permanent mortgage loan
financing for the Building and/or the Leased Premises may in part be dependent
upon the acceptability of the terms of this Lease to the lender concerned.
Accordingly, Tenant agrees that from time to time it shall, if so requested by
Landlord and if doing so will not substantially or adversely affect Tenant’s
rights or economic interests hereunder, join with Landlord in amending this
Lease so as to meet the commercially reasonable needs or requirements of any
lender which is considering making or which has made a loan secured by a
Mortgage affecting the Leased Premises.


15.3    Attornment. Any sale, assignment, or transfer of Landlord’s interest
under this Lease or in the Leased Premises including any such disposition
resulting from Landlord’s default under a Mortgage, shall be subject to this
Lease. Upon assumption by

34

--------------------------------------------------------------------------------




the transferee of Landlord’s obligations under this Lease from and after the
date of such assumption, Tenant shall attorn to Landlord’s successor and assigns
and shall recognize such successor or assigns as Landlord under this Lease,
regardless of any rule of law to the contrary or absence of privity of contract
.


15.4    Financial Information. As a condition to Landlord’s acceptance of this
Lease, Tenant shall provide Tenant’s audited financial statements for the
Tenant’s most recently completed fiscal year and a year to date balance sheet
and income statement, to verify the financial condition of Tenant, its assignees
or subtenants from time to time during the term of the Lease; provided, however,
so long as Tenant is a publically traded company, Tenant’s obligations under
this Section 15.4 shall be deemed satisfied so long as Tenant has made such
statement available as required by applicable laws. Tenant shall not be required
to provide such information more than two (2) times during any twelve (12) month
period. Tenant hereby represents and warrants that such information, taken as a
whole, will not contain any untrue statement of material fact, nor will any
audited financial statements provided by Tenant omit any material fact necessary
to make the statements contained therein not misleading. If required by
Landlord’s lender or a potential purchaser, Tenant shall cause such financial
statements to be certified by Tenant’s chief financial officer, solely in his or
her capacity as chief financial officer, that such financial statements do not
contain any untrue statement of material fact, nor do any audited financial
statements provided by Tenant omit any material fact necessary to make the
statements contained therein not misleading.


XVI.    EVENTS OF DEFAULT; REMEDIES     


16.1    Default by Tenant. Upon the occurrence of any of the following events,
Landlord shall have the remedies set forth in Section 16.2:
 
(a)    Tenant fails to pay any installment of Basic Annual Rent or Additional
Rent or any other sum due hereunder within five (5) days after such Rent is due
after written notice from Landlord of such failure; provided, however, Landlord
shall not be required to provide a written notice of such monetary default more
than two (2) times in any twelve (12) month period.


(b)    Tenant fails to perform any other term, condition, or covenant to be
performed by it pursuant to this Lease within thirty (30) days after written
notice that such performance is due shall have been given to Tenant by Landlord
or; provided, if cure of any nonmonetary default would reasonably require more
than thirty (30) days to complete, if Tenant fails to commence performance
within the thirty (30) day period or, after timely commencing, fails diligently
to pursue such cure to completion but in no event to exceed ninety (90) days.


(c)    Tenant or any guarantor of this Lease shall become bankrupt or insolvent
or file any debtor proceedings or have taken against such party in any court
pursuant to

35

--------------------------------------------------------------------------------




state or federal statute, a petition in bankruptcy or insolvency,
reorganization, or appointment of a receiver or trustee; or Tenant petitions for
or enters into a voluntary arrangement under applicable bankruptcy law; or
suffers this Lease to be taken under a writ of execution.


16.2    Remedies. Subject to applicable Utah law, in the event of any default by
Tenant hereunder beyond any applicable notice and cure periods, Landlord may at
any time, without waiving or limiting any other right or remedy available to it,
terminate Tenant’s rights under this Lease by written notice, reenter and take
possession of the Leased Premises by any lawful means (with or without
terminating this Lease), or pursue any other remedy allowed by law. Tenant
agrees to pay to Landlord the cost of recovering possession of the Leased
Premises, all costs of reletting, and all other actual and reasonable costs and
damages arising out of Tenant’s default, including attorneys’ fees.
Notwithstanding any reentry, the liability of Tenant for the rent reserved
herein shall not be extinguished for the balance of the Term, and Tenant agrees
to compensate Landlord upon demand for any deficiency arising from reletting the
Leased Premises at a lesser rent than applies under this Lease.


16.3    Past Due Sums. If Tenant fails to pay within five (5) days from written
notice from Landlord, any Basic Annual Rent, Additional Rent, or other sum
required to be paid by it hereunder, such unpaid amounts shall bear interest
from the due date thereof to the date of payment at a rate of twelve percent
(12%) per annum. In addition thereto, Tenant shall pay a sum of five percent
(5%) of such unpaid amounts of Basic Annual Rent, Additional Rent, or other sum
to be paid by it hereunder as a service fee. Notwithstanding the foregoing,
however, Landlord’s right concerning such interest and service fee shall be
limited by the maximum amount which may properly be charged by Landlord for such
purposes under applicable law.


16.4    Default by Landlord. Landlord shall be in default of the performance of
its obligations under this Lease if Landlord defaults in the performance or
observation of any agreement, liability, or obligation imposed on it by this
Lease and Landlord fails to cure such default within thirty (30) days after
written notice by Tenant to Landlord specifying wherein Landlord has failed to
perform such obligation; provided, however, that if the nature of Landlord’s
obligations is such that more than thirty (30) days are required for performance
then Landlord shall not be in default if Landlord commences performance within
such thirty (30) day period and thereafter diligently and continuously
prosecutes the same to completion (a “Landlord’s Default”). Upon the occurrence
of a Landlord’s Default under this Lease, Tenant, at its option, without further
notice or demand, and without limiting its right to receive any late delivery
payments in connection with Landlord’s delivery of the Leased Premises as
specified above, may: (a) pursue the remedy of specific performance or
injunction; (b) seek declaratory relief; (c) pursue an action for actual and
direct damages for loss; and (d) unless such Landlord’s Default results from
Landlord’s failure to perform any construction obligations hereunder, but
including without limitation repair and maintenance obligations of Landlord,
take

36

--------------------------------------------------------------------------------




reasonable measures to cure such Landlord’s Default to the extent relating to
the repair or maintenance of the Leased Premises on Landlord’s account, in which
event Landlord shall reimburse Tenant for any actual out-of-pocket reasonable
costs or contractual liability incurred by Tenant in connection with such cure
(including reasonable attorneys’ fees) within thirty (30) days of Landlord’s
receipt of a written demand, statement or invoice, including reasonable back-up
documentation; provided that Tenant shall have the right to withhold from its
payments of Basic Annual Rent and Additional Rent any such amounts that remain
unreimbursed by Landlord beyond such thirty (30) day period until all such
amounts have been fully reimbursed, and any such amounts not paid to Tenant when
due shall accrue interest thereafter at the Default Rate.


XVII.    PROVISIONS APPLICABLE AT TERMINATION OF LEASE    


17.1    Surrender of Leased Premises    . At the expiration of this Lease,
except for changes made by Tenant that were approved by Landlord and the initial
Tenant Improvements, Tenant shall surrender the Leased Premises in the same
condition, less reasonable wear and tear, as they were in upon delivery of
possession thereto under this Lease and shall deliver all keys to Landlord.
Before surrendering the Leased Premises, Tenant shall remove all of its personal
property and trade fixtures and such property or the removal thereof shall in no
way damage the Leased Premises, and Tenant shall be responsible for all costs,
expenses and damages incurred in the removal thereof. If Tenant fails to remove
its personal property and fixtures upon the expiration of this Lease, the same
shall be deemed abandoned and shall become the property of Landlord.


17.2    Holding Over. Any holding over after the expiration of the term hereof
or of any renewal term with the prior written consent of Landlord shall be
construed to be a tenancy from month to month except that Basic Annual Rent
shall be increased to an amount equal to 125% of the then Basic Annual Rent
plus, and in addition to the Basic Annual Rent, all other sums of money as shall
become due and payable by Tenant to Landlord under this Lease and on the terms
herein specified so far as possible. Such month-to-month tenancy shall be
subject to every other term, covenant, and agreement contained in this Lease.
Nothing contained in this Section 17.2 shall be construed as consent by Landlord
to any holding over by Tenant, and Landlord expressly reserves the right to
require Tenant to surrender possession of the Leased Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
If Landlord has delivered to Tenant notice of a termination of a month-to-month
holdover and Tenant continues to holdover thereafter, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.


XVIII.    ATTORNEYS’ FEES

37

--------------------------------------------------------------------------------






In the event that at any time during the term of this Lease either Landlord or
Tenant institutes any action or proceeding against the other relating to the
provisions of this Lease or any default hereunder, then the unsuccessful party
in such action or proceeding agrees to reimburse the successful party for the
reasonable expenses of such action including reasonable attorneys’ fees,
incurred therein by the successful party.


XIX.    ESTOPPEL CERTIFICATE    


19.1    Estoppel Certificate. Each party shall, within fifteen (15) days after
the other party’s request, execute and deliver to such requesting party a
written declaration, in form and substance similar to Exhibit “D”, plus such
additional other information as the requesting party may reasonably request.
Landlord’s mortgage lenders and/or purchasers shall be entitled to rely upon
such declaration.


19.2    Effect of Failure to Provide Estoppel Certificate. Tenant’s failure to
furnish any estoppel certificate as required pursuant to Section 19.1 within
fifteen (15) days after request therefor shall be deemed a default hereunder and
moreover, it shall be conclusively presumed that: (a) this Lease is in full
force and effect without modification in accordance with the terms set forth in
the request; (b) that there are no unusual breaches or defaults on the part of
Landlord; and (c) no more than one (1) month’s rent has been paid in advance.


XX.    COMMON AREAS    


20.1    Definition of Common Areas. “Common Areas” means all areas, space,
equipment, and special services provided for the joint or common use and benefit
of the tenants or occupants of the Building, the Improvements, and Property or
portions thereof, and their employees, agents, servants, patients, customers,
and other invitees (collectively referred to herein as “Occupants”) including,
without limitation, parking, access roads, driveways, retaining walls,
landscaped areas, serviceways, loading docks, pedestrian walks; courts, stairs,
ramps, and sidewalks; common corridors, rooms and restrooms; air‑conditioning,
fan, janitorial, electrical, and telephone rooms or closets; and all other areas
within the Building which are not specified for exclusive use or occupancy by
Landlord or any tenant (whether or not they are leased or occupied).


20.2    License to Use Common Areas. The Common Areas shall be available for the
common use of all Occupants. If the amount of such areas shall be changed or
diminished, Landlord shall not be subject to any liability nor shall Tenant be
entitled to any compensation or diminution or abatement of rent nor shall
revocation or diminution of such areas be deemed constructive or actual
eviction, provided, however, that such changes or dimishment of the Common Areas
shall not materially adversely affect Tenant’s rights under this Lease. All
Common Areas shall be subject to the exclusive control and management of
Landlord. Landlord shall have the right (a) to construct,

38

--------------------------------------------------------------------------------




maintain, and operate lighting and other facilities on all said areas and
improvements; (b) to police the same; (c) to change the area, level, location,
and arrangement of parking areas and other facilities, provided, Landlord shall
not make changes to the parking areas which decreases the stalls below those
required under this Lease without Tenant’s prior written approval; (d) to close
all or any portion of said areas or facilities to such extent as may be legally
sufficient to prevent a dedication thereof or the accrual of any right to any
person or the public therein; and (e) to close temporarily all or any portion of
the parking areas or facilities to discourage non‑occupant parking. Landlord
shall operate and maintain the Common Areas in such manner as Landlord in its
reasonable discretion shall determine, shall have full right and authority to
employ and discharge all personnel with respect thereto, and shall have the
right, through reasonable rules, regulations, and/or restrictive covenants
promulgated by it from time to time, to control the use and operation of the
Common Areas in order that the same may occur in a proper and orderly fashion,
provided that such rules, regulations and restrictive covenants shall not
materially adversely affect Tenant’s rights under this Lease.


20.3    Parking. Subject to the provisions of Section 1.2(b), Landlord shall
provide an allocation of six (6) parking spaces for each 1,000 rentable square
feet of the Leased Premises leased by Tenant in the parking area immediately
adjacent to the Building as approximately shown on the preliminary site plan
attached Exhibit “A-1”. In the event the Leased Premises is contracted during
the Term, Tenant’s allocation of parking shall be adjusted in accordance with
the aforementioned ratio Tenant may utilize any stalls provided by Landlord as
visitor stalls for parking of Tenant’s visitors. If requested by Tenant, food
trucks serving Tenant’s occupants may be parked on the Property in areas
reasonably designated by Landlord, provided, however, Tenant shall be
responsible for any repairs or maintenance required as a result of such food
trucks entry onto the Property, and Tenant shall protect, defend, indemnify and
hold harmless Landlord and its affiliates against and from any and all claims,
demands, actions, losses, damages, orders, judgments, and any and all costs and
expenses (including, without limitation, attorneys’ fees and costs of
litigation), resulting from or incurred by Landlord or any affiliate of Landlord
on account of such food truck’s entry onto and use of the Property.


XXI.    SIGNS, AWNINGS, AND CANOPIES


Tenant shall have the right to non-exclusive signage on the building which is in
place as of the date hereof. Landlord shall not grant any other tenant crown
building signage unless said tenant occupies at a minimum of 15,000 square feet
of Building. Landlord shall provide lobby directory signage at no cost to
Tenant. Tenant shall not place or suffer to be placed or maintained on any
exterior door, wall, or window of the Leased Premises, or elsewhere in the
Building, any sign, awning, marquee, decoration, lettering, attachment, or
canopy, or advertising matter or other thing of any kind and will not place or
maintain any decoration, lettering, or advertising matter on the glass of any
window or door of the exterior of the Leased Premises without first obtaining
Landlord’s

39

--------------------------------------------------------------------------------




written approval, which approval shall not be unreasonably withheld, conditioned
or delayed. Tenant further agrees to maintain such sign, awning, canopy,
decoration, lettering, advertising matter, or other things, as may be approved,
in good condition and repair at all times. Landlord may, at Tenant’s cost, and
without liability to Tenant, enter the Leased Premises and remove any item
erected in violation of this Section. Landlord may establish rules and
regulations governing the size, type, and design of all signs, decorations,
etc., and Tenant agrees to abide thereby, provided, however, that such rules and
regulations shall not materially adversely affect Tenant’s rights under this
Lease.


XXII.    MISCELLANEOUS PROVISIONS    


22.1    No Partnership. Nothing contained herein shall be deemed or construed by
the parties hereto, or by any third party, as creating the relationship of
principal and agent, or of partnership, or of joint venture between the parties
hereto, it being understood and agreed that neither the method of computation of
rent nor any other provision contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of landlord and tenant.


22.2    Force Majeure. Landlord shall be excused for the period of any delay in
the performance of any obligations hereunder when prevented from so doing by
cause or causes beyond Landlord’s control, including, without limitation, labor
disputes, civil commotion, war, governmental regulations or controls, fire or
other casualty, inability to obtain any material or service, or acts of God, or
the acts or omissions of Tenant or the Tenant Related Parties (“Force Majeure
Delays”).


22.3    No Waiver. Failure of Landlord to insist upon the strict performance of
any provision or to exercise any option hereunder shall not be deemed a waiver
of such breach. No provision of this Lease shall be deemed to have been waived
unless such waiver be in writing signed by Landlord.


22.4    Notice. Any notice, demand, request, or other instrument which may be or
is required to be given under this Lease shall be delivered in person or sent by
United States certified or registered mail, postage prepaid and shall be
addressed (a) if to Landlord, at the place specified for payment of rent, which
is set forth below, and (b) if to Tenant at the address set forth below. Either
party may designate such other address as shall be given by written notice.


Landlord:    BG Scenic Point Office 1, L.C.
101 South 200 East Suite 200
Salt Lake City, Utah 84111
Attention: President


Tenant:
HealthEquity


40

--------------------------------------------------------------------------------




15 West Scenic Pointe Drive
Suite 100
Draper, UT 84020
Attn: Controller


With a required copies to:


Lora Munson
Cresa
136 South Main Street
Suite 500
Salt Lake City, UT 84101


Dorsey & Whitney
136 South Main Street, Suite 1000
Salt Lake City, Utah 84101
Attn: Mark B. Durrant
    
22.5    Captions; Attachments; Defined Terms    :


(a)    The captions to the Section of this Lease are for convenience of
reference only and shall not be deemed relevant in resolving questions of
construction or interpretation under this Lease.


(b)    Exhibits referred to in this Lease, and any addendums and schedules
attached to this Lease shall be deemed to be incorporated in this Lease as
though part thereof.


22.6    Recording. Tenant may not record this Lease or a memorandum thereof
without the written consent of Landlord, which consent shall not be unreasonably
withheld. Landlord, at its option and at any time, may file this Lease for
record with the Recorder of the County in which the Building is located.


22.7    Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby and each provision of this Lease shall be valid and enforced to
the fullest extent permitted by law.


22.8    Broker’s Commissions. Tenant represents and warrants that, except for
Cresa Salt Lake City (“Tenant’s Broker”), there are no claims for brokerage
commissions or finder’s fees in connection with this Lease and agrees to
indemnify Landlord against and hold it harmless from all liabilities arising
from such claims, including any attorneys’

41

--------------------------------------------------------------------------------




fees connected therewith. Landlord agrees to pay Tenant’s Broker a commission
pursuant to a separate agreement between Landlord and Tenant’s Broker.


22.9    Tenant Defined; Use of Pronouns. The word “Tenant” shall be deemed and
taken to mean each and every person or party executing this document as a Tenant
herein. If there is more than one person or organization set forth on the
signature line as Tenant, their liability hereunder shall be joint and several.
If there is more than one Tenant, any notice required or permitted by the terms
of this Lease may be given by or to any one thereof, and shall have the same
force and effect as if given by or to all thereof. The use of the neuter
singular pronoun to refer to Landlord or Tenant shall be deemed a proper
reference even though Landlord or Tenant may be an individual, a partnership, a
corporation, or a group of two or more individuals or corporations. The
necessary grammatical changes required to make the provisions of this Lease
apply in the plural sense where there is more than one Landlord or Tenant and to
corporations, associations, partnerships, or individuals, males or females,
shall in all instances be assumed as though in each case fully expressed.


22.10    Provisions Binding, Etc. Except as otherwise expressly set forth herein
including, specifically and without limitation, Section 9, all provisions herein
shall be binding upon and shall inure to the benefit of the parties, their legal
representative, heirs, successors, and assigns. Each provision to be performed
by Tenant shall be construed to be both a covenant and a condition, and if there
shall be more than one Tenant, they shall all be bound, jointly and severally,
by such provisions. In the event of any sale or assignment (except for purposes
of security or collateral) by Landlord of the Building, the Leased Premises or
this Lease, Landlord shall, from and after the Commencement Date (irrespective
of when such sale or assignment occurs), be entirely relieved of all of its
obligations hereunder upon assumption by the transferee of Landlord’s
obligations under this Lease from and after the date of such transfer. Nothing
set forth herein shall require Landlord to obtain Tenant’s consent to any
assignment, transfer or other encumbrance of any of Landlord’s interest in the
Property, the Leased Premises, the Improvements or the Common Areas.


22.11    Entire Agreement, Etc. This Lease and the Exhibits, Riders, and/or
Addenda, if any, attached hereto, constitute the entire agreement between the
parties. Any guaranty attached hereto is an integral part of this Lease and
constitutes consideration given to Landlord to enter in this Lease. Any prior
conversations or writings are merged herein and extinguished. No subsequent
amendment to this Lease shall be binding upon Landlord or Tenant unless reduced
to writing and signed. Submission of this Lease for examination does not
constitute an option for the Leased Premises and becomes effective as a lease
only upon execution and delivery thereof by Landlord to Tenant. If any provision
contained in the rider or addenda is inconsistent with a provision in the body
of this Lease, the provision contained in said rider or addenda shall control.
It is hereby agreed that this Lease contains no restrictive covenants or
exclusives in favor of Tenant. The captions and Section numbers appearing

42

--------------------------------------------------------------------------------




herein are inserted only as a matter of convenience and are not intended to
define, limit, construe, or describe the scope or intent of any Section or
paragraph.


22.12    Governing Law. The interpretation of this Lease shall be governed by
the laws of the State of Utah. Tenant hereby expressly and irrevocably agrees
that Landlord may bring any action or claim to enforce the provisions of this
Lease in the State of Utah, County of Salt Lake, and Tenant irrevocably consents
to personal jurisdiction in the State of Utah for the purposes of any such
action or claim. Tenant further irrevocably consents to service of process in
accordance with the provisions of the laws of the State of Utah. Nothing herein
shall be deemed to preclude or prevent Landlord from bringing any action or
claim to enforce the provisions of this Lease in any other appropriate place or
forum.


22.13    Recourse by Tenant. Anything in this Lease to the contrary
notwithstanding, Tenant agrees that it shall look solely to the estate and
property of Landlord in the land, Building and Improvements thereto, and subject
to prior rights of any mortgagee, for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants, and
conditions of this Lease to be observed and/or performed by Landlord, and no
other assets of Landlord or any of its partners, shareholders, successors, or
assigns shall be subject to levy, execution, or other procedures for the
satisfaction of Tenant’s remedies.


22.14    Rules and Regulations.  Tenant and the Tenants Related Parties shall
faithfully observe and comply with all of the rules and regulations set forth on
the attached Exhibit “F”, and Landlord may from time to time reasonably amend,
modify or make additions to or deletions from such rules and regulations,
provided, such modifications shall not materially adversely affect Tenant’s
rights under this Lease.  Such amendments, modifications, additions and
deletions shall be effective on thirty (30) days’ prior written notice to
Tenant.  On any breach of any of such rules and regulations, Landlord may
exercise any or all of the remedies provided in this Lease on a default by
Tenant under this Lease and may, in addition, exercise any remedies available at
law or in equity including the right to enjoin any breach of such rules and
regulations.  Landlord shall not be responsible to Tenant for the failure of any
other tenant or person to observe any such rules and regulations.


22.15    Tenant’s Representations and Warranties. Tenant represents and warrants
to Landlord as follows:


(a)    Tenant is duly organized and validly existing under the laws of the state
of its formation and has full power and authority to enter into this Lease,
without the consent, joinder or approval of any other person or entity,
including, without limitation, any mortgagee(s). This Lease has been validly
executed and delivered by Tenant and constitutes the legal, valid and binding
obligations of Tenant, enforceable against Tenant in accordance with its terms.

43

--------------------------------------------------------------------------------






(b)    Tenant is not a party to any agreement or litigation which could
adversely affect the ability of Tenant to perform its obligations under this
Lease or which would constitute a default on the part of Tenant under this
Lease, or otherwise materially adversely affect Landlord’s rights or
entitlements under this Lease.


22.15    No Construction Against Preparer. This Lease has been prepared by
Landlord and its professional advisors and reviewed by Tenant and its
professional advisors. Landlord, Tenant and their separate advisors believe that
this Lease is the product of their joint efforts, that it expresses their
agreement, and that it should not be interpreted in favor of either Landlord or
Tenant or against either Landlord or Tenant merely because of their efforts in
its preparation.


22.16    Number and Gender. The terms “Landlord” and “Tenant,” wherever used
herein, shall be applicable to one or more persons or entities, as the case may
be, and the singular shall include the plural and the neuter shall include the
masculine and feminine and, if there be more than one person or entity with
respect to either party, the obligations hereof of such party shall be joint and
several.


22.17    Counterparts. This Lease may be executed and delivered in counterparts
for the convenience of the parties, each of which shall be deemed an original
and all of which, when taken together, shall constitute one and the same
agreement.


22.18    Waiver of Trial by Jury. Landlord and Tenant hereby waive trial by jury
in any action, proceeding or counterclaim brought by either against the other,
upon any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of the Leased Premises, and/or any claim of
injury or damage.


22.19    Merger. If both Landlord’s and Tenant’s estates in the Leased Premises
have both become vested in the same owner, this Lease shall nevertheless not be
terminated by application of a doctrine of merger unless agreed in writing by
Landlord, Tenant and any holder of a Mortgage.


22.20    No Right to Relocate. Landlord shall have no right to relocate Tenant
from the Leased Premises or otherwise within the Property during the Term of the
Lease (including any extensions or expansions).


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]





44

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the date
first set forth above.




LANDLORD:
BG SCENIC POINT OFFICE 1, L.C., a Utah limited liability company





By:
____/s/ Ray Beck_________
Name: Ray Beck
Title: Manager





[signatures continue on next page]




    

45

--------------------------------------------------------------------------------








TENANT:
HEALTHEQUITY, INC., a Delaware corporation







By:     /s/ Darcy Mott    
Its:    EVP and Chief Financial Officer
    
 

46

--------------------------------------------------------------------------------




EXHIBIT “A”


LEGAL DESCRIPTION OF PROPERTY



B-1



--------------------------------------------------------------------------------




EXHIBIT “A-1”


SITE PLAN OF PROPERTY









B-1



--------------------------------------------------------------------------------




EXHIBIT “B”


Floor Plan of Leased Premises













B-2



--------------------------------------------------------------------------------




EXHIBIT “C”


WORK LETTER


A    TENANT’S CONSTRUCTION OBLIGATION: All elements of work which Tenant
requires for Tenant’s use of the Leased Premises shall be provided by Tenant at
Tenant’s expense. Such work shall constitute “Tenant’s Construction Obligations”
respecting improvements to the Leased Premises


B.    TENANT’S PLANS: Prior to performing any of Tenant’s Construction
Obligations, Tenant shall prepare plans and specifications (the “Tenant’s
Plans”) and shall submit the Tenant’s Plans to Landlord for written approval
(not to be unreasonably withheld.) The approval by Landlord of Tenant’s plans
for work to be performed on the Leased Premises, whether by Landlord or Tenant,
shall in no way create any responsibility or liability on the part of Landlord
for their completeness, design sufficiency or compliance with any and all laws,
rules and regulations of federal, state, county and municipal agencies or
authorities. Any objections by Landlord and the reason therefore shall be given
to Tenant’s Plans as proposed.


C.    CONSTRUCTION BY TENANT: Following commencement of Tenant’s Construction
Obligations, Tenant shall promptly commence and thereafter shall diligently
pursue to completion all of the matters entering into Tenant’s Construction
Obligations and such matters shall be performed or accomplished in accordance
with the applicable law, in a good and workmanlike manner, by contractors
approved in writing by Landlord. Tenant shall timely obtain all licenses or
permits required for the work performed by Tenant. Any work or change which
Tenant desires to accomplish and which is not reflected by Tenant’s Plans shall
be subject to Landlord’s prior written approval (not to be unreasonably
withheld). Upon completion of Tenant’s Construction Obligations, Tenant shall
furnish to Landlord a complete set of “as built” plans and specifications for
the items and elements entering into Tenant’s Construction Obligations.


D.    ROOF PENETRATIONS: Tenant agrees that neither it nor its contractors or
employees will, during the construction of the Leased Premises or at any time
during the term of this Lease, make or cause to be made in the roof of the
Leased Premises any penetration whatsoever without first obtaining the prior
written approval from Landlord. Tenant acknowledges that Landlord may require
Tenant to use Landlord’s designated roofing contractor to perform or supervise
any roof cuts or penetrations to which Landlord may agree or give its consent.
In the event Tenant fails to observe this condition, Landlord may hire a roofing
contractor of its choice to inspect any penetrations in the roofing material
over the Leased Premises and to perform any needed modifications or corrections
to the roof surface or its components in order to preserve the integrity of the
roof structure. Landlord may bill Tenant for the expenses of any such roof
inspection and/or repairs, plus a 10% overhead fee for such work. Tenant agrees
to pay for said inspection and/or repairs immediately upon presentation of said
invoice.

C-1



--------------------------------------------------------------------------------






E.    TENANT IMPROVEMENT ALLOWANCE.


(a)Subject to the provisions of Section 3.2 of the Lease, Landlord shall provide
Tenant with a Tenant Improvement Allowance in the amount equal to $12.00 per
useable square foot of the Leased Premises to pay for or reimburse Tenant for
the costs and expenses directly and specifically related to the planning,
design, construction, and completion of the Tenant Improvements and for all
other authorized expenses provided for in this Work Letter and the Lease,
including, without limitation, for any Change Orders requested by Tenant and
approved by Landlord (“Tenant Improvement Allowance”). From a taxation and
accounting standpoint, all of the costs and expenses directly and specifically
related to the Tenant Improvements up to the amount of the Tenant Improvement
Allowance paid by Landlord shall be allocated solely to Landlord, and any such
costs and expenses in excess of the Tenant Improvement Allowance and paid by
Tenant shall be allocated solely to Tenant.


(a)    The Tenant Improvement Allowance shall be paid by Landlord to Tenant upon
Landlord’s receipt of a written request which shall be subject to the following
conditions: (i) all items for which Tenant is seeking payment shall be
identified in the request and certified by Tenant as being complete and
installed in the Lease Premises; (ii) Tenant’s request shall include invoices
reflecting the amount of the request for payment; (iii) Tenant’s reimbursement
request shall include lien waivers involved with any general or subcontractors
involved with the Tenant’s Construction Obligations, (iv) no default under the
Lease by Tenant shall have occurred and be continuing beyond any applicable
notice and cure period, and (v) Landlord shall not be obligated to reimburse
Tenant for amounts in excess of the Tenant Improvement Allowance. Provided that
the foregoing conditions are satisfied, within thirty (30) days of Landlord’s
receipt of Tenant’s request for payment, Landlord shall pay Tenant the portion
of the Tenant Improvement Allowance specified in Tenant’s request for payment.
All costs to perform the Tenant Construction Obligations in excess of the Tenant
Improvement Allowance shall be the sole responsibility of Tenant.


(b)    All costs and expenses directly and specifically related to the Tenant
Improvements, including, by way of example only, governmental approvals, design
fees, contractor fees, construction costs, costs of third-party inspections and
testing, project management, temporary power costs, construction security
specific to the Leased Premises, and any other costs that are directly
attributable and specifically related to the Tenant Improvements, may be
included within and applied against the Tenant Improvement Allowance; provided,
however, Landlord shall provide an allowance for use as space planning services
with Tenant’s architect in an amount not to exceed ten cents ($0.10) per usable
square foot of the Leased Premises. Additionally, Landlord agrees to construct,
as part of Landlord’s Improvements, but at Tenant’s sole cost and expense, which
may be offset against the Tenant Improvement Allowance, a telecommunication
conduit between the Building and a building located on property adjacent to the
Property.









C-2



--------------------------------------------------------------------------------









C-3



--------------------------------------------------------------------------------




EXHIBIT “D”


ACKNOWLEDGMENT OF COMMENCEMENT DATE
AND TENANT ESTOPPEL CERTIFICATE




TO:                        DATE:














RE:     
    
    
    


Gentlemen:


The undersigned, as Tenant, has been advised that the Lease has been or will be
assigned to you as a result of your financing of the above‑referenced property,
and as an inducement therefor hereby confirms the following:


1.
That it has accepted possession and is in full occupancy of the Leased Premises,
that the Lease is in full force and effect, that Tenant has received no notice
of any default of any of its obligations under the Lease, and that the Lease
Commencement Date is _______________________________________.



2.
That the improvements and space required to be furnished according to the Lease
have been completed and paid for in all respects, and that to the best of its
knowledge, Landlord has fulfilled all of its duties under the terms, covenants
and obligations of the Lease and is not currently in default thereunder.



3.
That the Lease has not been modified, altered, or amended, and represents the
entire agreement of the parties, except as follows:



__________________________________________________________________
__________________________________________________________________
__________________________________________________________________
__________________________________________________________________


4.
That no default, and no event which with the giving of notice or passage of time
or both would constitute a default has occurred and is continuing. That there
are


D-1



--------------------------------------------------------------------------------




no offsets, counterclaims or credits against rentals, nor have rentals been
prepaid or forgiven, except as provided by the terms of the Lease.


5.
That said rental payments commenced or will commence to accrue on _____________,
and the Lease term expires ___________________________. The amount of the
security deposit and all other deposits paid to Landlord is $__________________.



6.
That Tenant has no actual notice of a prior assignment, hypothecation or pledge
of rents of the Lease, except: __________________________________________
_________________________________________________________________________________________________.



7.
That this letter shall inure to your benefit and to the benefit of your
successors and assigns, and shall be binding upon Tenant and Tenant’s heirs,
personal representatives, successors and assigns. This letter shall not be
deemed to alter or modify any of the terms, covenants or obligations of the
Lease.



The above statements are made with the understanding that you will rely on them
in connection with the purchase of the above‑referenced property.


Very truly yours,




_________________________________________




Date of Signature: _____________    By: ______________________________________







D-2



--------------------------------------------------------------------------------




EXHIBIT “E”




FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT




This First Amendment to Amended and Restated Lease Agreement (this “Amendment”)
is made and entered into as of this [____] day of [____________], by and between
BG SCENIC POINT OFFICE 1, L.C. (the “Landlord”), and HEALTHEQUITY, INC. (the
“Tenant”).


RECITALS
WHERAS, on May____, 2015, Landlord and Tenant entered into that certain Lease
Agreement (the “Lease”) pursuant to which Landlord agreed to lease to Tenant,
and Tenant agreed to lease from Tenant, the Leased Premises (as defined in the
Lease). Capitalized terms used but not defined herein shall have their
respective meanings set forth in the Lease.


WHEREAS, in accordance with Section 2.5 of the Lease, Landlord and Tenant agreed
to enter into this Amendment.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agrees as follows:


AGREEMENT


1.Term of the Lease. The term of the lease commenced on [__________], 2015, and
shall expire on [_____________] (the date which is 129 full calendar months plus
the partial calendar month, if any, occurring after the First Expansion Premises
Commencement Date), and is subject to extension as expressly set forth in the
Lease.


2.Any and all other terms and provisions of the Lease are hereby amended and
modified wherever necessary, and even though not specifically addressed herein,
so as to conform to the amendments set forth in the preceding paragraph. Except
as expressly modified and amended hereby, all other terms and conditions of the
Lease shall continue in full force and effect.
3.This Amendment contains the entire understanding of Tenant and Landlord and
supersedes all prior oral or written understandings relating to the subject
matter set forth herein.
4.This Amendment may be executed in counterparts each of which shall be deemed
an original. An executed counterpart of this Amendment transmitted by facsimile
shall be equally as effective as a manually executed counterpart.
5.This Amendment shall inure for the benefit of and shall be binding on each of
the parties hereto and their respective successors and/or assigns.

E-1



--------------------------------------------------------------------------------




6.Each individual executing this Amendment does thereby represent and warrant to
each other person so signing (and to each other entity for which such other
person may be signing) that he or she has been duly authorized to deliver this
Amendment in the capacity and for the entity set forth where she or he signs.
[SIGNATURE PAGE FOLLOWS]

E-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.


LANDLORD:
BG SCENIC POINT OFFICE 1, L.C., a Utah limited liability company





By:
_______________________
Name:
Title: Manager







    




TENANT:
HEALTHEQUITY, INC., a Delaware corporation







By:        
Its:        







E-3



--------------------------------------------------------------------------------




EXHIBIT “F”


RULES AND REGULATIONS


The rules and regulations set forth in this Exhibit are a part of the foregoing
Lease.  Whenever the term "Tenant" is used in these rules and regulations, such
term shall be deemed to include Tenant and the Tenant Related Parties.  The
following rules and regulations may from time to time be modified by Landlord in
the manner set forth in the Lease, provided that such modifications shall not
materially adversely affect Tenant’s rights under the Lease.  These rules are in
addition to those set forth in any restrictions of record prior to Landlord and
Tenant entering into the Lease and Tenant shall be subject to all such rules and
regulations set forth in such restrictions of record. The terms capitalized in
this Exhibit shall have the same meaning as set forth in the Lease.




1.Tenant shall have the right to non-exclusive use in common with Landlord,
other tenants and their occupants of the parking areas, driveways, sidewalks and
access points of the Property, subject to reasonable rules and regulations
prescribed from time to time by Landlord.


2.Tenant shall not obstruct the sidewalks or use the sidewalks in any way other
than as a means of pedestrian passage to and from the offices of Tenant. Tenant
shall not obstruct the driveways, parking areas or access to and from the
Property or individual tenant parking spaces. Any vehicle so obstructing and
belonging to Tenant may be towed by Landlord, at Tenant's sole cost and expense.


3.Tenant shall not bring into, or store, test or use any materials in, the
Building which could cause fire or an explosion, fumes, vapor or odor unless
explicitly authorized by the terms of the Lease.


4.Tenant shall not do, or permit anything to be done in or about the Leased
Premises, or keep or bring anything into the Leased Premises, which will in any
way increase the rate of insurance cost for the Property. Unless explicitly
provided for in the Lease, Tenant shall not bring, use, store, generate, dispose
or allow combustible, flammable or hazardous materials on the Property or the
Leased Premises.


5.Tenant shall immediately pay for any damage caused during moving of Tenant's
property in or out of the Leased Premises.


6.No repair or maintenance of vehicles, either corporate or private, shall be
performed on or about the Property.


7.No outside storage of company or personal property, vehicles or boats in or
about the Leased Premises is permitted. This includes, without limitation,
transportation and storage items such as automobiles, trucks, trailers, boats,
pallets, debris, trash or litter.



F-1



--------------------------------------------------------------------------------




8.Except as provided in Section 7.1(e) of the Lease, no additional lock or locks
shall be placed by Tenant on any door in the Building, without prior written
consent of Landlord, Tenant shall not change any locks. All keys to doors shall
be returned to Landlord at the termination of the tenancy, and in the event of
loss of keys furnished, Tenant shall pay Landlord the cost of replacement.


9.The Leased Premises shall not be used for lodging or sleeping purposes. No
immoral or unlawful purpose is allowed on the Property or in or about the Leased
Premises. Vending machines for the use of Tenant's employees only are permitted.
Tenant may have delivered for use on the Leased Premises ice, drinking water,
food, beverage, towel or other similar services.


10.Landlord shall have the right to control and operate the common areas of the
Property, as well as the facilities and areas furnished for the common use of
the tenants in such manner as Landlord deems best for the benefit of the tenants
and the Property generally, considered as a first class institutional facility.


11.No animals or birds of any kind shall be brought into or kept in or about the
Leased Premises, except for guide dogs for vision or hearing impaired persons
and other certified service animals.


12.Bicycles are permitted within the Building in areas designated from time to
time by Landlord for such purposes.


13.Canvassing, soliciting, distribution of handbills or any other written
materials or peddling on or about the Property are prohibited, and Tenant shall
cooperate to prevent the same.


14.Tenant shall not throw any substance, debris, litter or trash of any kind out
of the windows or doors of the Building, and will use only designated areas for
proper disposal of these materials.


15.Waterclosets and urinals shall not used for any purpose other than those for
which they are constructed, and no sweepings, rubbish, ashes, newspaper, coffee
grounds or any other substances of any kind shall be thrown into them.


16.Waste and excessive or unusual use of water is prohibited without the prior
written consent of Landlord.


17.Tenant shall not penetrate the walls or roof of the Building and shall not
attach any equipment or antenna to the roof or exterior of the Building without
Landlord's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Tenant shall not step onto the roof of the
Building for any reason. No television, radio or other audiovisual medium shall
be played in such manner as to cause a nuisance to other tenants or persons
using the common areas.


18.Landlord shall not be responsible for lost, stolen or damaged personal
property, equipment, money, merchandise or any article from the Leased Premises
or the common areas regardless of whether or not the theft, loss or damage
occurs when the Leased Premises are locked.



F-2



--------------------------------------------------------------------------------




19.Landlord reserves the right to expel from the Property anyone who in
Landlord's reasonable judgment is intoxicated or under the influence of alcohol,
drugs or other substance, or who is in violation of the rules and regulations of
the Property.


20.Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name or street address of the Building or the
Property.


21.These rules and regulations are in addition to, and shall not be construed to
in any way modify, alter or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease.


22.Landlord may, from time to time, waive any one or more of these rules and
regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord shall be construed as a waiver of such rules and regulations
in favor of any other tenant or tenants, nor prevent Landlord from thereafter
enforcing them against any or all of the tenants of the Property.


23.The use of the Leased Premises for business activities is to be conducted
within the interior of Tenant's space to the greatest extent possible. Extensive
business activities outside Tenant's space is not permitted without the prior
written consent of Landlord.


24.If a Tenant is in violation of these rules and regulations and has not
corrected such violation within ten (10) days after written notice Landlord may,
without forfeiting any other rights or recourses permitted under the Lease,
correct the violation at Tenant's expense to include levying a $25.00
administrative charge per violation for coordinating and managing the correction
of the violation. Costs associated with Landlord's reasonable actions to correct
the violation including the administrative charge will be considered additional
rent as defined in the Lease.



F-3



--------------------------------------------------------------------------------




EXHIBIT “G”
Definition of Fair Market Value




Fair Market Value (“FMV”) shall be defined as the then fair market NNN value of
the Leased Premises as of the date of commencement of the renewal term,
determined in accordance with the provisions set forth below. The FMV of the
Leased Premises shall mean the NNN rental that would be agreed to by a landlord
and a new tenant, each of whom is willing, but neither of whom is compelled, to
enter into the lease transaction. The FMV shall be determined on the basis of
the assumptions that the FMV shall be projected to the commencement date of the
applicable renewal term. The FMV shall not take into account any existing tenant
improvements, but shall take into account the following factors:


i.
Rental for comparable premises in comparable existing and/or newly constructed
(as applicable) buildings (taking into consideration, but not limited to, use,
location and/or floor level within the applicable building, definition of net
gross area, building load factor/efficiency, quality, age, and location of the
applicable buildings), or any special uses or rights afforded to the Tenant
under the Lease in connection with the Leased Premises;

ii.
The rentable area of the Leased Premises being leased;

iii.
The length of the pertinent renewal term;

iv.
Tenant improvement allowance, rent credit, moving allowance, space planning, or
similar inducements;

v.
The quality of credit worthiness of Tenant; and

vi.
The extent to which commissions are due or payable by Landlord as a result of
Tenant’s exercising its option to renew this Lease.



If Landlord and Tenant are unable to agree upon the FMV within 30 days after the
date of Tenant’s notice of intent to renew (“Negotiation Period”), either party
may elect, by written notice delivered to the other party, to determine the FMV
by appraiser opinion of value as follows. The determination of FMV shall be
determined by three independent MAI appraisers licensed in the State of Utah and
selected one by the Tenant, one by the Landlord and the third appraiser being
selected by the two appraisers selected by Landlord and Tenant. The appraisers
shall have a minimum experience of 10 years in the Salt Lake City office market.
The appraisers selected by Tenant and Landlord shall present his/her opinion of
FMV within 30 days following the Negotiation Period. In the event the two
opinions of FMV are within 5% of each other in overall value than the average
value will be used to determine the final terms of the lease renewal. In the
event the two opinions differ by more than 5% then the third agent shall review
the opinions of value of the other original two appraisers and shall prepare a
final opinion of value based on his or her assessment of the market that shall
be binding on both parties. The third agent shall not be bound to pick one or
the other of the opinions but may determine its opinion unrelated to the other
two. The cost of the appraiser panel shall be shared equally by Landlord and
Tenant.

H-1



--------------------------------------------------------------------------------









H-2



--------------------------------------------------------------------------------




EXHIBIT “H”
Janitorial Services


Landlord will contract with a competent janitorial service to provide the
following:


Five Days per Week:


Empty Trash and replace liners as needed.
Clean trash cans as needed.
Clean entry door glass.
Dust desks, telephones and other desk accessories, files, and counters.
Remove beverage rings and spills from desk tops.
Clean restrooms, which consist of the following tasks:


(i) Empty trash; (ii) Replace liners; (iii) Clean all horizontal surfaces with
disinfectant strength germicidal cleansers (iv) Clean and sanitize sinks, toilet
bowls in and out, both sides of toilet seats, urinals; (i) Clean and refill
dispensers; (vi) Clean chrome and metal fittings; (vii) Clean mirrors and
frames; (viii) Clean and polish brightwork; (ix) Spot clean splash areas; (x)
Spot clean walls, partitions and doors to remove smudges; (xi) Damp mop floors,
using disinfectant cleaner.


Clean stairways and corridors leading to stairways, which consist of the
following tasks:


(i) Remove trash; (ii) Mop floors and/or vacuum carpet; (iii) Clean glass in
doors, door jams, thresholds, baseboards, steps, step fronts, handrails,
I-beams; (iv) Wash walls as needed.


Clean elevators, which consist of the following tasks:


(i)Vacuum daily; (ii) Keep elevator thresholds clean; (iii) Clean light covers
as needed; (iv) Clean metal around buttons as needed; (v) Clean walls and doors
as needed; (vi) Clean and maintain floors as needed.


Spot wash area around light switches, doors and door frames.
Clean area around light switches, doors and door frames.
Clean drinking fountain tops, sides and fronts.
Dust, mop, damp mop, and maintain hard surface floors.
Vacuum carpets and entry mats.
Spot clean carpets to remove adhesive material, minor spots, and minor stains.
Properly position furniture.
Report any damage or unusual occurrences.
Clean janitor closet and properly store all chemicals and cleaning equipment.
Perform security procedures, which includes the following tasks: (i) Check and
lock windows and doors, (ii) Leave on designated lights
Services Once per Week:


Dust ledges and sills, picture frames and wall hangings, open area of
bookshelves.
Clean outside of flowerpots and furnishings.
Completely clean out and sanitize all refrigerators.
Mop boards/base trim.
Knock down cobwebs.
Vacuum and edge all carpet.


Services Once per Month:



I-1



--------------------------------------------------------------------------------




Dust chair legs and rungs, blinds, and sides of desks and files.
Dust all light fixtures.
Vacuum drapes as they hang on rod (do not remove drapes).
Damp mop stairwells.
Dust all desktops.
Dust all horizontal surfaces, shelves, molding, and air ducts.
Clean coat racks, chairs, cupboard fronts, bookcases, tables, files,
countertops, etc.
Completely clean out and sanitize all freezers.
Clean lights, vents, directional signs and glass on doors.
High dusting, which includes dusting light fixtures, air vents and grills.


Window Cleaning:


Bi-annual service on inside and outside windows (May, October).
Clean all exterior windows and door glass inside and out.
Wipe sills clean and dry.
Knock down cobwebs from around windows and frames


Extra Cleaning Costs to the Tenant:


For special cleaning services required by Tenant and not covered in the Lease,
Tenant will have the right to solicit desired extraordinary services from the
existing cleaning contractor at its own expense, i.e., day porter service,
cleaning of upholstery, carpet cleaning, vinyl floor stripping, waxing and
polishing, cleaning of artwork and displays, etc. Tenant required cleaning will
be paid by Tenant as the Tenant requests this service.


Miscellaneous


The main lobby area and entryways into the building will be maintained in
keeping with a “Class A” Office Building on a daily basis (Monday through
Friday). Landscaping areas will be maintained and manicured as is appropriate
for the particular growing season.





I-2



--------------------------------------------------------------------------------




EXHIBIT “I”


FORM OF SNDA


SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease to Security Instrument)


NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT.


THIS SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made [_____________]
by and among [_____________], owners of the real property hereinafter described
(“Mortgagor”), [_____________] (“Tenant”) and [_____________] (collectively with
its successors or assigns, “Lender”).




R E C I T A L S


A.    Pursuant to the terms and provisions of a lease dated [_____________]
(“Lease”), Mortgagor granted to Tenant a leasehold estate in and to a portion of
the property described on Exhibit A attached hereto and incorporated herein by
this reference (which property, together with all improvements now or hereafter
located on the property, is defined as the “Property”).


B.    Mortgagor has executed, or proposes to execute, that certain [Deed of
Trust, Assignment, Security Agreement and Fixture Filing] (“Deed of Trust”)
(hereinafter referred to as “Security Instrument”) securing, among other things,
that certain Promissory Note in favor of Lender (“Loan”).


C.    As a condition to Lender making the Loan secured by the Security
Instrument, Lender requires that the Security Instrument be unconditionally and
at all times remain a lien on the Property, prior and superior to all the rights
of Tenant under the Lease and that the Tenant specifically and unconditionally
subordinate the Lease to the lien of the Security Instrument.


D.    Mortgagor and Tenant have agreed to the subordination, attornment and
other agreements herein in favor of Lender.


NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Mortgagor and Tenant hereby agree for the benefit of Lender as follows:


1.
SUBORDINATION. Mortgagor and Tenant hereby agree that:




I-1



--------------------------------------------------------------------------------




1.1
Prior Lien. The Security Instrument securing the Note in favor of Lender, and
any modifications, renewals or extensions thereof, shall unconditionally be and
at all times remain a lien on the Property prior and superior to the Lease;



1.2
Subordination. Lender would not make the Loan without this agreement to
subordinate; and



1.3
Whole Agreement. This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease to the lien of the Security
Instrument and shall supersede and cancel, but only insofar as would affect the
priority between the Security Instrument and the Lease, any prior agreements as
to such subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.



AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender, that:


1.4
Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and



1.5
Waiver, Relinquishment and Subordination. Tenant intentionally and
unconditionally waives, relinquishes and subordinates all of Tenant's right,
title and interest in and to the Property to the lien of the Security Instrument
and understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.



2.    ASSIGNMENT. Tenant acknowledges and consents to the assignment of the
Lease by Mortgagor in favor of Lender.


3.
ESTOPPEL. Tenant acknowledges and represents that:




I-2



--------------------------------------------------------------------------------




3.1
Entire Agreement. The Lease constitutes the entire agreement between Mortgagor
and Tenant with respect to the Property and Tenant claims no rights with respect
to the Property other than as set forth in the Lease;



3.2
No Prepaid Rent. No deposits or prepayments of rent have been made in connection
with the Lease, except as follows (if none, state “None”):
                                                        ;



3.3
No Default. To the best of Tenant's knowledge, as of the date hereof: (i) there
exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;



3.4
Lease Effective. The Lease has been duly executed and delivered by Tenant and,
subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no [[further]] amendments, modifications or additions to the Lease,
written or oral; and



3.5
No Broker Liens. Neither Tenant nor Mortgagor has incurred any fee or commission
with any real estate broker which would give rise to any lien right under state
or local law, except as follows (if none, state “None”):
                                                                .



4
ADDITIONAL AGREEMENTS. Tenant covenants and agrees that, during all such times
as Lender is the Beneficiary under the Security Instrument:




I-3



--------------------------------------------------------------------------------




4.1
Modification, Termination and Cancellation. Lender shall not be bound by any
amendment or modification to the Lease made without the prior written consent of
Lender;



4.2
Notice of Default. Tenant will notify Lender in writing concurrently with any
notice given to Mortgagor of any default by Mortgagor under the Lease, and
Tenant agrees that Lender has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth in
the Lease plus an additional thirty (30) days, and Tenant will not declare a
default of the Lease, as to Lender, if Lender cures such default within thirty
(30) days from and after the expiration of the time period provided in the Lease
for the cure thereof by Mortgagor; provided, however, that if such default, as
to Lender, cannot with diligence be cured by Lender within such thirty (30) day
period, the commencement of action by Lender within such thirty (30) day period
to remedy the same shall be deemed sufficient so long as Lender pursues such
cure with diligence.



4.3
No Advance Rents. Other than the payment of amounts required or permitted to be
paid by Tenant under the terms of the Lease, such as prepayment of the first
months’ rent, Tenant will make no payments or prepayments of rent more than one
(1) month in advance of the time when the same become due under the Lease; and



4.4
Assignment of Rents. Mortgagor hereby advises Tenant that the Security
Instrument provides for the direct payment to Lender of all rents and other
monies due and to become due to Mortgagor under the Lease upon the occurrence of
certain conditions as set forth in the Security Instrument without Lender's
taking possession of the Property or otherwise assuming Mortgagor's position or
any of Mortgagor's obligations under the Lease. After written notice is given to
Tenant by Lender in form reasonably acceptable to Tenant as to authenticity,
that Mortgagor has defaulted under the Security Instrument and that the rentals
under the Lease should be paid to Lender, Tenant shall pay to Lender, or in
accordance with the direction of Lender all rentals and other monies due and to
become due to the Mortgagor under the Lease, and Mortgagor hereby expressly
authorizes Tenant to make such payments as directed by Lender and hereby
releases and discharges Tenant of, and from any liability to Mortgagor on
account of any such payments. Tenant shall have no responsibility to ascertain
whether such demand by Lender is permitted under the Security Instrument.
Furthermore, in connection with the aforesaid, and notwithstanding anything to
the contrary contained elsewhere, Mortgagor, its successor and/or assigns hereby
agree to indemnify and hold harmless Tenant against any expenses, claims,
losses, or damages incurred by Tenant resulting from or arising out of claims by
Mortgagor, it successors or assigns that such rental payments should not have
been, or cannot be, made to Lender or the like..



5    ATTORNMENT. In the event Lender comes into possession of or acquires title
to all or any portion of the Property as a result of foreclosure or other
enforcement of the Security Instrument, or as a result of any other means,
Lender agrees to recognize Tenant's possession of the Property

I-4



--------------------------------------------------------------------------------




and Tenant agrees to attorn to and accept Lender as landlord under the Lease for
the balance then remaining of the term of the Lease, subject to all of the terms
and conditions of the Lease. Upon any attornment under this Paragraph 5, the
Lease shall continue in full force and effect as a direct lease between Tenant
and Lender and Lender will assume and perform all of Mortgagor 's obligations
under the Lease and in such event Tenant agrees for the benefit of Lender
(including, without limitation, for this purpose any transferee of Lender or any
transferee of Mortgagor ‘s title in and to the Property by Lender's exercise of
remedies (including, without limitation, foreclosure) under the Security
Instrument) as follows:


5.1
Payment of Rent. Tenant shall pay to Lender all rental payments required to be
made by Tenant pursuant to the terms of the Lease for the duration of the term
of the Lease;



5.2
Continuation of Performance. Tenant shall be bound to Lender in accordance with
all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Mortgagor's interest in the Lease and giving written
notice thereof to Tenant;



5.3
No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Borrower
under the Lease, nor for the return of any sums which Tenant may have paid to
Borrower under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by
Borrower to Lender; and



5.4
Subsequent Transfer. If Lender, by succeeding to the interest of Mortgagor under
the Lease, should become obligated to perform the covenants of Mortgagor
thereunder, then, upon any further transfer of Mortgagor's interest by Lender to
an assignee that assumes such obligations in writing from and after the date of
such transfer, all of such obligations shall terminate as to Lender from and
after the date of such transfer.



6.
NON-DISTURBANCE. In the event of a foreclosure under the Security Instrument,
deed in lieu of foreclosure or other exercise of rights under the Security
Instrument, Lender agrees for itself and its successors and assigns that the
leasehold interest of Tenant under the Lease shall not be extinguished or
terminated by reason of such foreclosure, but rather the Lease shall continue in
full force and effect and Lender shall recognize and accept Tenant as tenant
under the Lease subject to the terms and provisions of the Lease except as
modified by this Agreement; provided, however, that Tenant and Lender agree that
the following provisions of the Lease (if any) shall not be binding on Lender:
any option to purchase with respect to the Property; any right of first refusal
with respect to the Property; it being understood that any and all rights that
Tenant may have to extend the term of the Lease shall be binding upon Lender.



7.
MISCELLANEOUS.


I-5



--------------------------------------------------------------------------------






7.1
Remedies Cumulative. All rights of Lender herein to collect rental payments on
behalf of Mortgagor under the Lease are cumulative and shall be in addition to
any and all other rights and remedies provided by law and by other agreements
between Lender and Mortgagor or others.



7.2
Notices. All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:



Mortgagor:








With a copy to:
[__________________]
[__________________]
[__________________]
[__________________]


[__________________]
[__________________]
[__________________]
[__________________]





Tenant:
__________________________
__________________________
__________________________
Attn: ______________________






I-6



--------------------------------------------------------------------------------




Lender:
[__________________]
[__________________]
[__________________]
[__________________]




With a copy to:
[__________________]
[__________________]
[__________________]
[__________________]







Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.


7.3
Heirs, Successors and Assigns. Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Agreement shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.



7.4
Headings. All article, section or other headings appearing in this Agreement are
for convenience of reference only and shall be disregarded in construing this
Agreement.



7.5
Counterparts. To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.



7.6
Exhibits, Schedules and Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.



[Remainder of Page Intentionally Left Blank]
[Signature Page Follows]

I-7



--------------------------------------------------------------------------------








4836-2107-0371, v. 3

I-8

